My Health Online - Letters                                                                                             7/16/20, 4:32 PM




                                                                                                   Palo Alto Medical Foundation
                                                                                          Attn: My Health Online P.O. Box 255386
                                                                                             Sacramento , California 95865-5386



                                 Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Letter Details



    Benjamin Kohn
    1913 Fordham Way
    Mountain View CA 94040
    July 16, 2020


    Committee of Bar Examiners
    Office of Admissions
    Attn: Senior Director of Admissions
    State Bar of California
    180 Howard St,
    San Francisco, CA 94105
    June 4, 2020



    I am writing this letter to clarify Mr. Kohn's medical status in regards to his disability accomodation
    requests. Specifically, I wanted to comment on his current medical status as this relates to the
    current Covid-19 pandemic. Due to several medical conditions, including chronic sinusitis, allergic
    rhinitis and his usage of immunosuppressive medication (Omalizumab), he is be considered to have
    a higher risk of getting complications from Covid-19. If it is possible to adapt his other
    accommodations to online testing, this would provide a safer alternative for him. An in-person test
    center would require him to stay at a hotel, use restaurants and ride public transportation. These
    actions could potentially increase his risk for acquiring Covid-19.


    I certify under penalty of perjury under the laws of the State of California that all statements herein
    are true and accurate to the best of my professional knowledge and belief.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                                     Page 1 of 2
My Health Online - Letters                                                                                        7/16/20, 4:32 PM




    Graham Dresden, M.D.
    Graham Dresden, M.D.
    Board Certified in Family Medicine
    Palo Alto Medical Foundation




    This letter was initially viewed by Benjamin Kohn at 7/16/2020 4:32 PM.




                              MyChart® licensed from Epic Systems Corporation © 1999 - 2018
              Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                       Health ®, Reg. U.S. Patent & Trademark o[ce.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                                Page 2 of 2
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM




    Appointment Details

    Notes




          Procedures
              Yehudith Assouline-Dayan, MD at 4/17/2018 11:59 PM
              Procedure Orders
              1. ANAL HIGH DEFINITION MANOMETRY [306085973] ordered by Levin, Avraham D, MD at 04/13/18
              1707
              Pre-procedure Diagnoses
              1. Hematochezia [K92.1]
              Post-procedure Diagnoses
              1. Hematochezia [K92.1]
              ANAL HIGH DEFINITION MANOMETRY


              Anorectal Manometry /Rectal Sensation /Tone /Compliance-Men Procedure Note

              Procedure Date: 4/17/2018

              Operation/Procedure: Anorectal Manometry/Rectal Sensation/Tone/Compliance [MEN]

              Indications: constipation

              Attending Staff: Judith Assouline Dayan, MD

              Referring Physician: Levin Avraham, MD.

              Description of Operation/Procedure:
              The high resolution anorectal manometry was performed using ManoScanTM system
              (Sierra Scientific Instruments, Los Angeles, CA) that has 36 channel catheter with
              sensors spaced at 1-cm intervals. After correct placement, the probe was taped to the
              perineum. After a run in period of five minutes, the patient was asked to perform anal
              squeeze maneuvers twice; party balloon inflation maneuvers twice, bearing down
              maneuvers twice. Thereafter, intermittent rectal balloon distentions were performed to
              assess rectoanal reflexes, rectal sensation and rectal compliance by distending the
              balloon in a step vise manner from 10 cc up to a maximum volume of 320 cc. The patient
              was then placed on a commode and a 60 cc balloon was inflated in the rectum and the
              patient was asked to attempt defecation to perform the simulated defecation study. After
              this, the probe was removed. Thereafter, we placed a 50 cc water filled balloon in the
              rectum and the patient was asked to expel this device in privacy on a commode.


https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 1 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Findings:
              (Normal Mean and 95% Confidence Interval shown in parenthesis)

              Anal Sphincter Pressures:
              The maximum resting pressure was 136 mmHg (72, 64-80) and this was seen at 2.5 cm
              from the anal margin. The maximum squeeze pressure was 189 mmHg (193, 175-211)
              and this was seen at 2.5 cm from the anal margin. The duration of squeeze was 30
              seconds. A sustained squeeze pressure was 150 mmHg (176, 156-196). When asked to
              blow a party balloon, the intrarectal pressure was 73 mmHg (66, 51-81) and anal
              pressure was 187 mmHg (154, 138-170). During a straining maneuver, the rectal
              pressure generated was 65 mmHg (68, 58-78), while anal residual pressure was 60
              mmHg (49, 35-63). This was consistent with Normal Type pattern of defecation. The
              sphincter length was 4.4 cm (4, 3-8-4.2).

              Rectoanal Reflexes:
              The rectoanal inhibitory reflex was normal with a minimum volume for sphincter relaxation
              of 20 cc (11, 9-20).

              Rectal Sensation:
              The patient reported first sensation at 40 cc (20, 15-25), constant sensation at 70 cc, the
              desire to defecate at 310 cc (109, 85-134), the urgency to defecate at 400cc (185, 152-
              218), and a maximum tolerable volume of 400 cc (249, 223-275).

              Rectal Compliance:
              Compliance was determined by the pressures generated during the following volume
              distentions (after correcting for intrinsic balloon wall pressures: <50 cc~18 mmHg, 50-100
              cc~16 mmHg, >100 cc~15 mmHg):

              Volume / Pressure:
              10 cc / 80 mmHg
              20 cc / 55 mmHg
              30 cc / 64 mmHg
              40 cc / 50 mmHg
              The compliance curve suggests a hypercompliance of the rectum when compared to
              normative values (adjusted for patient gender).

              Balloon Expulsion Test: The patient was able to expel a 50 cc water-filled balloon in 26
              seconds (60, 0-156).

              Simulated Defecation on the Commode: The patient showed an intrarectal pressure of
              116 mmHg and an anal residual pressure of 85 mmHg during this maneuver, consistent
              with Type III dyssynergia defecation pattern.

              COMPLICATIONS:
              None

              Impression:
              High resting pressure and normal squeeze pressure.
              A normal balloon expulsion test.
              Rectal hyposensitivity.

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 2 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Dys-synergic defecation.

              Plan:
              Findings are equivocal for pelvic floor dys-synergia. Please consider ordering a Sitz
              Maker study and or a defecogram. Follow up with Dr. Levin for discussion of result and
              management.


              Judith Assouline Dayan, MD
              Clinical Associate Professor
              Division of Gastroenterology-Hepatology
              Department of Internal Medicine
              University of Iowa Hospitals and Clinics




              Electronically signed by Yehudith Assouline-Dayan, MD at 4/19/2018 1:47 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 3 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM




    FL DEFECOGRAM - Details




      Study Result
      Impression
      Impression:
      1.] Fluoroscopic findings consistent with dyssynergic defecation.


      Fluoro time: 44 seconds

      Narrative
      Procedure: FL DEFECOGRAM


      Clinical Indication: Constipation. Suspected dyssynergic defecation.


      Technique: Fluoroscopic cine barium defecogram is performed. Following
      digital rectal exam, enema tip is placed and 120 cc of barium paste is
      hand injected. Patient is placed in a seated lateral position for the
      exam.


      Comparison: None.


      Findings:
      Anorectal junction: relative to the ischial tuberosities
      Rest: 4 cm above the ischial tuberosities
      Squeeze: 4 cm above the ischial tuberosities
      Evacuation: 4 cm above the ischial tuberosities


      Anorectal angle:
      Rest: 136 degrees
      Squeeze: 124 degrees


      Normal puborectalis function. No descensus, incontinence, or anterior

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 1 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM



      rectocele. No enterocele. The patient attempts evacuation against
      closed/ contracted ano- rectal junction; these findings representing
      dyssynergic defecation. Approximately 50% of the contrast remains in
      the the mid rectum a!er about 2 minutes of attempted evacuation.

      Component Results

                          There is no component information for this result.

      General Information
      Ordered by Avraham Levin, MD

      Resulted on 04/27/2018 6:13 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 2 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    ANORECTAL MANOMETRY - Details
    Study Result
    Narrative
    Neshatian, Leila Neshatian, MD 12/23/2018 7:43 PM
    Patient:
    Kohn, Benjamin
    60507761 Gender: Male Procedure: ARM 2D
    DOB: 12/29/1993 Physician: Dr. Leila Neshatian
    Height: Operator: Garrett Donohue RN
    Weight: Referring Physician: Dr. Brooke Gurland
    Examination Date: 12/21/2018


    Resting Normal Squeeze Normal
    Mean Sphincter Pressure(rectal ref.)(mmHg) 75.6 Max. Sphincter
    Pressure(rectal ref.)(mmHg) 189.2
    Max. Sphincter Pressure(rectal ref.)(mmHg) 80.3 Max. Sphincter
    Pressure(abs. ref.)(mmHg) 196.6
    Mean Sphincter Pressure(abs. ref.)(mmHg) 72.4 Duration of
    sustained squeeze(sec) 16.1
    Max. Sphincter Pressure(abs. ref.)(mmHg) 77.1
    Length of HPZ(cm) 4.0
    Length verge to center(cm) 1.2

    Push(attempted defecation) Normal Balloon Inflation Normal
    Residual Anal Pressure(abs. ref.)(mmHg) 75.7 RAIR Present
    Percent anal relaxation(%) -2 First sensation(cc) 120
    Intrarectal pressure(mmHg) 18.7 Urge to defecate(cc) 180
    Rectoanal pressure di!erential(mmHg) -57 Discomfort(cc) 325
    Minimum rectal compliance 1.32
    Maximum rectal compliance 1.32



    Procedure
    The patient presented to the GI motility laboratory for a
    high-resolution anorectal manometry. A high resolution anorectal
    catheter was inserted in the rectum and positioned so that the
    proximal sensors were in the rectum and distal sensors were
    across the anorectal sphincter. Anorectal function testing was
    then performed which included assessment of resting pressure,
    squeeze, bear down, bear down with balloon inflation, rectoanal
    inhibitory reflex, cough, and compliance. Following catheter
    based testing, balloon expulsion was performed by filling an
    expulsion balloon with 50cc of warm water and allowing patient up
    to 2 minutes to expel the balloon in a private designated
    bathroom. If this attempt was unsuccessful, patient was asked to
    repeat expulsion trial with the assistance of a squatting stool.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 1 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM



    Indications
    obstructive defacation

    Interpretation / Findings
    - The anal sphincter pressure was normotensive. There was
    appropriate sphincteric augmentation that was sustained during
    squeeze.
    - There was inadequate defecatory propulsion and paradoxical
    contraction and incomplete anal sphincter relaxation consistent
    with dyssynergic defecation during bear down.
    - First sensation, urgency and discomfort to balloon distention
    were elicited at higher distention volumes than expected
    indicating sensory deficit.
    - Balloon distention revealed an intact rectoanal inhibitory
    reflex. Cough reflex was intact.
    - Patient was able to expel the rectal balloon a"er 26 seconds.

    * It is noted that normative data is not well established for
    anorectal manometry parameters. Clinical correlation is
    recommended.

    Impressions
    Findings of this high resolution anorectal manometry test are
    abnormal. There was evidence of dyssynergia and inadequate rectal
    propulsive forces at simulated defecation. However, balloon
    expulsion test was normal.
    • Consider Defecography to confirm the diagnosis of functional
    defecatory disorder if clinically indicated.

    Leila Neshatian, MD, MSC
    12/23/2018 7:42 PM




    Resting Pressure




    Squeeze #1




    Squeeze #2




    Squeeze #3




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 2 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Push #1




    Push #2




    Push #3




    Push #4




    Balloon Fill
    There is no component information for this result.
    General Information
    Ordered by Brooke Heidi Gurland, MD
    Resulted on 12/21/2018 9:00 AM
    Result Status: Final result
    This test result has been released by an automatic process.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 3 of 3
My Health Online - Letters                                                                                             1/27/19, 9(08 PM



                                             Name: Benjamin Kohn | PCP: Graham Dresden, MD


                                                                                                   Palo Alto Medical Foundation
                                                                                          Attn: My Health Online P.O. Box 255386
                                                                                             Sacramento , California 95865-5386

    Letter Details




    State Bar of California Senior Director of Admissions and Committee of Bar Examiners:


    I am the Primary Care Physician for Mr. Kohn and have previously evaluated Mr. Kohn for disability
    accommodations on the California Bar Exam based on myofascial pain syndrome (M79.18) in
    August 2017 and on myofascial pain syndrome, gastroparesis (K31.84), and fundoplication-
    postoperative dysphagia (R13.10) in October 2018 (please see my completed "Form B" for both
    evaluations and the letter and test results attachments to my most recent one). I understand that, of
    the accommodations I had recommended based on these conditions, Mr. Kohn has been denied the
    modified meal breaks, permission to take meal breaks in the exam room, and an accommodation
    that would allow him to reasonably access (without risking or spending thousands of dollars or
    commuting with furniture he cannot independently move to and from home at the same time as all
    other testing materials and equipment, especially with his motor delays due to autism) the
    ergonomic workstation I specified in my letter attached to the 2018 Form B for mitigating both the
    test performance reducing symptoms of his myofascial pain and the impact of being required to sit
    and work on a laptop or test book for many hours per day of testing several days in a row has on
    the flare-up risk of this condition and possible worsening of long-term severity of symptoms.
    However, I understand that my recommendation for Mr. Kohn to be given permission to bring food
    and drinks to the test room and access them during the exam, even if he is not allowed to take
    breaks from the exam in that room has been partially granted, but limited to what has been called
    "non-aromatic" items and only drinks in containers with a lid.

    You should be aware that Mr. Kohn has a multiplicity of chronic medical conditions that can
    exacerbate the challenges of treating and accommodating his primary disabilities and collectively
    impose highly time consuming and time interval sensitive treatment requirements. All disability
    accommodations should be considered with a thorough study and comprehension of Mr. Kohn's
    holistic medical situation in mind. Presently these conditions include: autism spectrum disorder
    (F84.0); highly variable attention and neuro-processing speed deficit (R62.50); gross and fine motor
    delay (F82); myofascial pain syndrome (M79.18); cervicalgia (M54.2) ; occipital neuralgia (M54.81);
    keratoconus (H18.603); dry eye syndrome (H04.123); gastroparesis (K31.84); postoperative
    dysphagia (R13.10); irritable bowel syndrome with constipation (K58.9); pelvic floor dyssyngergia
    (M62.89); history of hemorrhoids (K64.8); Scapular dyskinesis (G25.89), history of C. Difficile
    infection (Z86.19), chronic idiopathic urticaria (L50.1); eczema (L20.84); allergic rhinitis (J30.9) ;

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                                     Page 1 of 3
My Health Online - Letters                                                                           1/27/19, 9(08 PM



    allergic sinusitis (J32.9); history of sinonasal polyposis (J33.9); severe airborne and other food
    allergies (Z91.013); chronic oral aphthae (K12.0); circadian rhythm sleep disorder and history of
    sleep apnea (G47.33), (G47.20).

    Appropriate treatment for some of these conditions may deviate or be greater than standard
    protocols as a consequence of the collective cross-treatment logistics and contraindications. He will
    require flexible scheduling arrangements of his professional commitments to not encompass most
    or all of weekday business hours in order to adequately treat these conditions and manage those
    treatments, and to perform as well as a person without such issues should start examination
    requiring peak performance no earlier than 11:00 am due to his delayed phase circadian rhythm
    sleep disorder.

    As explained in my prior letter, Mr. Kohn will require an ergonomic workstation with the items I
    identified in order to take this exam with the least possible distractions and pain from the effects of
    this disability, and will also require such a workstation to reduce the aggravation that sitting for long
    periods of time straight and working on a laptop computer or book would cause to the underlying
    etymology of this condition, likely to result in increased symptoms during the test and adverse
    impact to his health following the exam. I would normally advise patients with this condition to avoid
    long periods of sitting or computer work, but given the requirements of the examination and Mr.
    Kohn's chosen vocation this is the minimal level of mitigation that would be adequate. Mr. Kohn's
    disabilities of autism and related motor delays would prevent him from transporting between his
    home and another location test supplies, his computer equipment, and his ergonomic equipment
    including a heavy office chair independently, or even just the chair independently where he would
    have to load or unload it into a vehicle. I have reviewed the expanded accommodations he has
    requested and had denied to address the access to the ergonomic workstation, and find it
    reasonable and necessary that he be granted an additional accommodation to address that issue.

    Until now, Mr. Kohn has not asked me to evaluate him for other effects of his autism spectrum
    disorder, because much of the past evaluations have been performed by other specialists. At this
    time he has informed me of a deadline of 2/1/2019 for you to consider any supplemental materials
    for the appeal he is pursuing, and that I am the only specialist he has been able to schedule an
    appointment with in time to meet that deadline. I have reviewed the neuropsychological report by
    Drs. Pinn and Preston, which I note is based on testing that predates many of Mr. Kohn's other
    health concerns, such as the GI concerns and keratoconus, and the 12/5/2017 addendum by Dr.
    Preston.

    Based on my own professional opinion treating Mr. Kohn and other patients with autism, I agree
    with an effect of heightened distractability that aggravates already impacted neuro-processing
    speed and variable attention. Based on this, I would recommend a silent testing environment with
    minimal interruptions, and that Mr. Kohn's proctor be instructed not to interrupt him to plan meal
    breaks, but rather wait for Mr. Kohn to elect to take one, and especially not to hold any
    conversations regarding their employment and possibility of not performing the requirements for Mr.
    Kohn's accommodated test. Because Mr. Kohn's disability would cause him substantial anxiety were
    logistical mix-ups or misunderstandings to occur that could aggravate his concentration
    weaknesses, I recommend Mr. Kohn request to be assigned to a proctor that has been well trained
    ahead of the examination and made aware of all of Mr. Kohn's accommodations that have been
    granted.

    Given Mr. Kohn's meal needs and distractibility, in fairness to both him and others I would
    recommend he be tested in a private room.

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                   Page 2 of 3
My Health Online - Letters                                                                         1/27/19, 9(08 PM




    Further, even if Mr. Kohn were neuro-typical his collective eye fatigue symptoms from the
    keratoconus and dry eyes, along with the baseline levels of myofascial pain, GI discomfort, and
    allergy symptoms, could justify extra testing time. I understand Mr. Kohn's ophthalmologist, Dr.
    Goodman, did not consider any disability or conditional aside from Mr. Kohn's vision and
    recommended that amount.

    Having reviewed the testing and analysis by Drs. Pinn and Preston. I agree with their
    recommendation of at least 100% extra time based on Autism, and with Dr. Preston's opinion that
    the effects of autism on the speed at which Mr. Kohn can process questions and transmit cogent
    written responses is greater than for responding to multiple choice questions. Accordingly, Mr.
    Kohn's request for 100% extra time on multiple choice sections and 150% extra time for written
    sections is reasonable.

    I also agree that Mr. Kohn will fatigue and have greater neuro-processing delay the longer the
    testing duration is for a particular day, and that the measurements quantifying the proposed amount
    of extra time rely on the absence of an additional handicap of longer test time per day than the
    exam would normally be completed over. Accordingly, Mr. Kohn should be granted an
    accommodation of test time (excluding breaks) not exceeding the amount per day as would a
    normal candidate have and scheduling the exam over enough days to receive the necessary extra
    time and breaks without imposing that handicap.


    I hereby certify under penalty of perjury under the laws of the State of California that the above
    statements are true and accurate to the best of my professional knowledge and belief.



    Graham Dresden, M.D.
    Board Certified in Family Medicine
    Palo Alto Medical Foundation
    650-404-8370


    CC:
    Benjamin Kohn
    1913 Fordham Way
    Mountain View CA 94040
    January 26, 2019


    This letter was initially viewed by Benjamin Kohn at 1/26/2019 2:52 PM.




                                   MyChart® licensed from Epic Systems Corporation © 1999 - 2018




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                  Page 3 of 3
                THE STATE BAR OF CALIFORNIA
                COMMITTEE OF BAR EXAMINERS/OFFICE OF ADMISSIONS

                180 H       S          S     F           , CA 94105-1639 (415) 538-2300
                845 S. Figueroa S           L    A         , CA 90017-2515 (213) 765-1500


                        FORM E
   TESTING ACCOMMODATIONS PSYCHOLOGICAL DISABILITIES
                     VERIFICATION
         All    igi al d c e           be filed i h he Office f Ad i i         Sa F a ci c Office.
                        (Must be completed by the applicant; please type or print legibly)

NOTICE TO APPLICANT: This section of this form is to be completed by you.
The remainder of the form is to be completed by the qualified professional who is
recommending testing accommodations for the California Bar Examination or First-Year
La S de          E a i ai    f             he ba i f a psychological disability. Please
read, complete, and sign below before submitting this form to the qualified professional
for completion of the remainder of this form.
                        Benjamin Kohn
A lica      F ll Na e:
               468532
File Number:

          I give permission to the qualified professional completing this form to
          release the information requested on the form, and I request the release
          of any additional information regarding my disability or accommodations
          previously granted that may be requested by the Committee of Bar
          Examiners or consultant(s) of the Committee of Bar Examiners.

                                                                             6/4/2020
 /s/ Benjamin Kohn
Signature of Applicant                                                       Date


NOTICE TO QUALIFIED PROFESSIONAL:

The above-named person is requesting accommodations for the California Bar
Examination or First-Yea La S de           E a i a i . All such requests must be
supported by a comprehensive evaluation report from the qualified professional who
conducted an individualized assessment of the applicant and is recommending
accommodations for the examination on the basis of a psychological disability. The
Committee of Bar Examiners also requires the qualified professional to complete this
form. If any of the information requested in this form is fully addressed in the
comprehensive evaluation report, you may respond by citing the specific page
and paragraph where the answer can be found. Please attach a copy of the
evaluation report and all records and test results on which you relied in making the
diagnosis and recommending accommodations for the an examination administered by
the Committee of Bar Examiners. Your assistance is appreciated.
TA-FormE.0417
                                                     1
The Committee of Bar Examiners may forward this information to one or more qualified
   fe i al f a i de e de       e ie    f he a lica       e e . Print or type your
responses to the items below. Return the original of this completed form, the
comprehensive evaluation report, and relevant records to the applicant for
submission to the Committee of Bar Examiners.


I. QUALIFICATIONS OF THE PROFESSIONAL*

Name of professional completing this form: Dr. Rosalie Toren, PhD
Address: 2427 Benjamin Dr, Mountain View, CA 94043
Telephone:      (650) 833-8834                        Fax:
E-Mail:    rtoren57@gmail.com
Occupation, title, and specialty:     Clinical Psychologist
License Number/State:        CA PSY 21581

*The following professionals are deemed appropriate and qualified to provide a diagnosis
of psychological disabilities: Psychiatrist, Psychologist or other licensed mental health
professional.

Please describe your qualifications and experience to diagnose and/or verify the
a lica      c di i      i ai e a d          ec       e d acc      da i    :
   I am a licensed clinical psychologist and state credentialed school psychologist
   specializing in neuropsychological and psychoeducational evaluations. I have
   extensive experience evaluating both children and adults for autism and other
   psychological and learning disabilities, both for special education services and
   testing accommodations.

II. DIAGNOSTIC INFORMATION CONCERNING APPLICANT

1. Date of last evaluation/assessment of the applicant: 5/27/2020-6/4/2020

2. Wha i he a lica                 ecific diag    i ba ed  he DSM-5 (or most current
   version)? Please include diagnostic codes where applicable. If diagnosis is not
   definitive, please list differential diagnoses.
    Autism Spectrum Disorder (299.00)
    Highly Variable Attention and Neuroprocessing Disorder (315.8)




3. De c ibe he a      lica       hi     f   e e i g           fa    ch l gical di abili .
TA-FormE.0417
                                                2
   Include a description of symptom frequency, intensity, and duration to establish
   severity of symptomology.
    See Attached Report.




4. De c ibe he a lica            current functional limitations caused by the psychological
   disability in different settings and specifically address the impact of the disability on the
   a lica        abili      ake he Calif ia Ba E a i a i             Fi -Yea La S de
   Examination         under     standard    conditions.          Note:    Psychoeducational,
   neuropsychological or behavioral assessments often are necessary to demonstrate
    he a lica        c e f c i al li i a i          i c g ii .
    See Attached Report.




5. De c ibe he a lica        c     lia ce i h a d e      e     ea e a d edica i , if
   prescribed. Explain the effectiveness of any treatment and/or medication in reducing
      a eli a i g he a lica          f c i al li i a i  a d he a ici a ed i ac      the
   applicant in the setting of the California Bar Examination or First-Yea La S de
   Examination.
    See Attached Report.




ATTACH A COMPREHENSIVE EVALUATION REPORT. The provision of reasonable
accommodations is based on assessment of the current impact of the disability on the
specific testing activity. Due to the changing nature of psychiatric disabilities, it is
essential that the applicant provide recent and appropriate medical documentation. An
a lica           ch l gical di abili         ha e been identified by a comprehensive
diagnostic/clinical evaluation that is well documented in the form of a comprehensive
report. Please attach to this form a copy of the comprehensive evaluation report
and all records and test results on which you relied in making the diagnosis and
recommending accommodations for the California Bar Examination or First-Year
L    S           E            .

The evaluation report should include the following:

            psychiatric/psychological history

            relevant developmental, educational, and familial history

            relevant medical and medication history
TA-FormE.0417
                                                3
            results of full mental status examination

            description of current functional limitations in different settings

            results of any tests or instruments used to supplement the clinical interview
            and support the presence of functional limitations, including any
            psychoeducational or neuropsychological testing, rating scales, or
            personality tests

            diagnostic formulation, i cl di g di c      i    f diffe e ial        le
            diagnoses prognosis


III. ACCOMMODATIONS     RECOMMENDED FOR THE       CALIFORNIA                            BAR
     EXAMINATION OR FIRST- EAR LAW STUDENTS E AMINATION (
     apply)

FORMAT

The California Bar Examination is a timed examination administered over two days,
consisting of a 3-hour morning session (9:00 a.m. to 12:00 noon) and a 3½-hour
afternoon session (2:00 p.m. to 5:30 p.m.) on the first day, and two 3-hour sessions (9:00
a.m. to 12:00 noon and 2:00 p.m. to 5:00 p.m.) on the second day. The examination is
scheduled twice each year. There is a lunch break from 12:00 noon to 1:30 p.m. each
day. The examination is administered in a proctored setting.

The first day consists of three one-hour essay questions in the morning session and two
one-hour essay questions plus one 90-minute Performance Test question in the
afternoon session. The written portions of the examination are designed to assess,
a     g he hi g , he a lica          abili   c        ica e hi /he analysis effectively in
writing. Applicants may use their personal laptop computers to type their answers, or
they may handwrite their answers. The second day consists of 200 multiple-choice
questions (M l i a e Ba E a i a i          MBE ), with 100 questions administered in the
morning session and 100 questions in the afternoon session. Applicants record their
answers by darkening circles using a Number 2 pencil on an answer sheet that is
scanned by a computer to grade the examination.

The First-Yea La S de         E a i a i is a one-day timed examination administered
in two sessions, a four-hour morning session from 8:00 a.m. to 12:00 noon and a three-
hour afternoon session from 2:00 p.m. to 5:00 p.m. The examination is scheduled twice
each year. There is a lunch break from 12:00 noon to 1:30 p.m. The examination is
administered in a proctored setting.

The morning session consists of four one-hour essay questions. The essay questions
are designed to assess, among other things, the a lica       abili    c      ica e
his/her analysis effectively in writing. Applicants may use their personal laptop
TA-FormE.0417
                                                4
computers to type their answers, or they may handwrite their answers. The afternoon
session consists of 100 multiple-choice questions. Applicants record their answers by
darkening circles using a Number 2 pencil on an answer sheet that is scanned by a
computer to grade the examination.


SETTING

Applicants are assigned seats, two per six-foot table, in a room set for as few as 100 to
400 applicants for the First-Yea La S de                 E a i ai     a    a    a 1,500
applicants for the California Bar Examination. Applicants are not allowed to bring food,
beverages, or certain other items into the testing room unless approved as
accommodations. All applicants may bring prescription medication. The examination is
administered in a quiet environment, and applicants are allowed to use small foam
earplugs. They may leave the examination room only to use the restroom or drinking
fountain, within the time allotted for the test session.

Taking into consideration this description of the examination and the functional
limitations that you currently experience, what testing accommodation (or
accommodations, if more than one would be appropriate) are you requesting?


 Alternative Formats                             Personal Assistance
      Audio CD version of the examination           Dictate to a typist (for written
                                                    sessions)
      Electronic versions of the Essay              Reader
      and/or Performance Test questions in
      Microsoft Word format on CDs for use          Assistance with multiple-choice
      with screen-reading software                  answer sheet (Scantron sheet)
                                                    (choose one)
      Other:
                                                        Permission to circle answers in
                                                        question booklet
                                                        Permission to dictate answers to
                                                        proctor
                                                    Dictate to a voice recorder (choose
                                                    one)
                                                        Digital voice recorder (for use with
                                                        flash memory cards)
                                                        Tape recorder (for use with
                                                        microcassette tapes)
                                                                Instructions to proctors
                                                    ✔   Other:
TA-FormE.0417
                                             5
 Equipment or Facility Requirements

 ✔ Computer as an accommodation (must have direct nexus to the effects of the
      disability)
         with SofTest installed
         with voice-recognition software (e.g., Dragon Naturally Speaking) installed
         with screen-reading software (e.g., JAWS) installed
         with other (specify):
 ✔ Special equipment (specify):        Ergonomic Workstation desc. by PCP further supported by autism.

 ✔ Private room
     Semi-private room
     Wheelchair accessibility (if table, specify height):
 ✔ Other:       No longer testing per day than standard; See R

Please provide a rationale for each request indicated above (attach additional sheets if
necessary):
   Autism results in greater distractability, sensory sensitivity, and anxiety from logistical
   issues. Exams rely on sustained top mental performance and have higher stakes
   than classroom settings, so he should receive a private room, the workstation
   requested by his PCP for a phys. disability that produces effects his autism will make
   him more sensitive to and distracted by, and a proctor familiar with the changes his
   accommodations and affected rules, who refrains from distracting behaviors. See R

Accommodation of Extra Time

Specify the amount of extra time requested for each session of the examination.
Indicate why the specified extra time is needed (based on the diagnostic evaluation),
provide the rationale for requesting the amount of time for each test format of the
examination, and explain how you arrived at the specific amount of extra time requested.
If either the amount of time or your rationale is different for different portions of the
examination, please explain. All requests for extra time must specify the exact
amount of extra time. It is important to keep in mind that breaks are included in
the timed portion of the examination. No accommodation of unlimited time will be
granted. If extra testing time is requested, but the specific amount of extra time is
not indicated, the petition will be returned as incomplete.

California Bar Examination: Essay Questions 1, 2 & 3 (standard session is 3
hours): Specify the amount of extra test time needed for this session and provide the
rationale:
TA-FormE.0417
                                                  6
    Additional 4.5 Hrs/150% extra time for psych. disabilities if <= standard total length
    per day and up to 200% extra time if significantly longer per day than standard. Recs
    additive to any extra time for distinct visual and physical handicaps or impairments.

California Bar Examination: Essay Questions 4 & 5, and Performance Test
(standard session is 3 hours and 30 minutes): Specify the amount of extra test time
needed for this session and provide the rationale:
    Additional 4.5 Hrs/150% extra time for psych. disabilities if <= standard total length
    per day and up to 200% extra time if significantly longer per day than standard. Recs
    additive to any extra time for distinct visual and physical handicaps or impairments.

California Bar Examination: Multistate Bar Examination - MBE (each standard
session is 3 hours): Specify the amount of extra test time needed for each MBE
session and provide the rationale:
   Additional 3 Hrs/100% extra time for psych. disabilities if <= standard total length per
   day and up to 125% extra time if significantly longer per day than standard. Recs
   additive to any extra time for distinct visual and physical handicaps or impairments.

First-      L     S       E           : Essay Questions 1, 2, 3 & 4 (standard
session is 4 hours): Specify the amount of extra test time needed for this session and
provide the rationale:
   N/A




First-     L    S        E              : Multiple-Choice (standard session is 3
hours): Specify the amount of extra test time needed for this session and provide the
rationale:
    N/A



Explanations: (attach additional sheets if necessary)
   As demonstrated by my testing and reflected in my observations, Mr. Kohn’s autism
   has severerely impaired his neuroprocessing speed, though to unequal degrees
   between domains, and has made his attention extremely variable, with a large
   standard deviation between test administrations in the severity of that impairment.
   This condition is associated with a multiplicity of additional handicaps, which include
   heightened distractability from both sensory and stress or anxiety induced
   distractors, and increased propensity for anxiety from circumstances such as he’s
   described relating to the behavior of his proctor on the July 2018 CBX or from
   proctor unfamiliarity with his accommodations and which rules they’d affect. He’d
   already had a nearly lifelong autism diagnosis, and these results remain consistent.



TA-FormE.0417
                                            7
                              Toren Psychological Services
                                  2427 Benjamin Dr.
                               Mountain View, CA 94043
                                    (650) 833-8834
                                 rtoren57@gmail.com

                                  CONFIDENTIAL
                             Psychoeducational Evaluation

Name: Benjamin Kohn                           Date of Testing: 5/27/20, 5/29/20, 5/31/20,
6/1/20, 6/2/20, 6/4/20
Date of Birth: 12/29/1993                     Date of Report: 6/4/2020

Examiner: Rosalie Toren                       Age: 26
Grade: Postgraduate                           Sex: Male

Reason for Evaluation:
Benjamin was self-referred for testing to assess his current psychoeducational functioning
pursuant for application for accommodations for taking the California bar examination.

Method of Evaluation:
Clinical Interview and Review of Records
Weschler Adult Intelligence Scale-fourth edition
Weschler Memory Scale fourth edition
Wechsler Individual Achievement Test third edition
Nelson Denny Reading Test
Visual Search and Attention Test
Delis Kaplan Executive Function System Trails 1-5
Behavior Assessment System, Third Edition (BASC-3)

BACKGROUND INFORMATION:
Family Background
Benjamin is a 26-year-old Caucasian male who resides with his parents while studying
for the bar and is self-employed.

Health and Medical History and Psychological History
Benjamin is a product of a normal pregnancy and delivery. Developmental history is
positive for Autism Spectrum Disorder and delays in speech and gross motor
development. Medical and developmental history is negative for seizures or head
injuries, drug or alcohol dependence, or abuse, or suicidal ideation or attempts. Benjamin
identifies the following psychological and neurological, and medical issues associated
with autism: sleep disturbance, distractibility, inattention and highly variable attention,
poor concentration, obsessive thoughts, compulsive behavior, anxiety, memory
impairment, headaches, and introversion. Benjamin was provided speech therapy in
elementary school; p a , B a                 a        ad         ca          , occupational,




                                                                                            1
and physical therapies through 8th Grade. Benjamin still receives physical therapy for
these and other issues to this day.

   He has no incidents of problems with the law other than a couple traffic tickets.

   Benjamin has many neurological/psychological and medical conditions which interact
with each other and impinge on his learning, achievement, and other major life activities.
Due to the breadth and extraordinary scope of these health concerns, while my testing
accommodation recommendations are only for his psychological disabilities in scope,
many of his testing needs are affected by multiple interacting, but distinct, functional
limitations, where the effects of these conditions and his medical conditions intermingle,
and all of his disability concerns should be considered with his holistic medical situation
in mind.

                                         Medical Synopsis:



Neuro-Psychiatric:

Autism Spectrum Disorder (F84.0)

Highly variable attention and neuroprocessing speed deficit (R62.50)

Circadian Rhythm Sleep Disorder (Delayed Phase & Irregular Sleep/Wake Types) (G47.33)



Neuro-Muscular-Skeletal:

Gross and Fine Motor Delay (F82)

Myofascial Pain Syndrome (M79.18)

Cervicalgia (M54.2)

Occipital Neuralgia (M54.81)

Scapular Dyskinesis (G25.89)



Allergy:

Allergic Rhinitis (J30.9)

Allergic Sinusitis (J32.9)

Allergic Keratoconjunctivitis (H10.45)

Food Allergies (Fish, Airborne & Severe Untreated; Nuts and Dairy) (Z91.013)




                                                                                          2
Dermatological:

Chronic Idiopathic Urticaria (L50.1)

Eczema (L20.84)

Chronic Folliculitis (L73.9)



Gastroenterological/Gastrointestinal:

Gastroparesis (K31.84)

Postoperative Dysphagia (R13.10)

Irritable Bowel Syndrome with Chronic Constipation (K58.9)

Pelvic Floor Dyssynergia (M62.89)

Recurrent Anal Hemorrhoids (K64.8)

Recurrent Anal Fissures (K60.2)

History of Gastroesophageal Reflux Disease (K21.9)



Otolaryngology:

Chronic Oral Aphthae (K12.0)

History of Sleep Apnea (G47.20)

History of Sinonasal Polyposis (J33.9)



Ophthalmology:

Keratoconus (H18.603)

Irregular/Asymmetric Astigmatism of Both Eyes (H52.213)

Dry Eye Syndrome (Severe Meibomian Gland Dysfunction & Tear Film Insufficiency) (H04.123)

Eye Floaters (H43.399)



                                    Prescription Medication List:



Regularly:

Modafinil (200 mg Tablet Daily for Circadian Rhythm Sleep Disorder)


                                                                                            3
DyMista Nasal Spray (Twice Daily for Allergic Rhinitis)

Bethanechol (25 mg Tablet up to 3 times daily 30 minutes before meals for gastroparesis)

Linzess (290 mcg daily before bed for irritable bowel syndrome and constipation)

Montelukast Sodium (10 mg Tablet daily for allergic sinusitis)

Famotidine (20 mg Tablet up to twice daily after meals for gastroparesis)

Pulmicort Respules (0.25-0.75 mg twice daily in 16 oz. saline sinus rinses for allergic sinusitis and
to prevent recurrence of sinonasal polyposis)

Xolair (300 mg subcutaneous injections in-clinic every ~21 days for chronic idiopathic urticaria,
eczema, food allergy suppression, some benefit for allergic rhinitis, sinusitis, and
keratoconjunctivitis)

Restasis Eye Drops (0.4 ml twice daily for dry eye syndrome)

Xiidra Eye Drops (0.2 ml twice daily for dry eye syndrome)



As Needed:

Losartan 25 mg Tablets (for hypertension associated with myofascial pain syndrome)

Nortriptyline 10 mg Tablets (for myofascial pain syndrome)

Gabapentin 100-400 mg Capsules (for myofascial pain syndrome)

Cyclobenzaprine 5 mg Tablets (for myofascial pain syndrome)

Rectiv Ointment (for anal fissures and hemorrhoids)

Hydrocortisone/Pramoxine 2.5%/1% Rectal Cream (for anal hemorrhoids)

Compounded Magic Mouthwash (for oral aphthae)

Dexamethasone Mouthwash (for oral aphthae)

Oral Benzocaine Cream (for oral aphthae)

Valacyclovir 1 G Tablets (for oral aphthae)

Desloratadine 5 mg Tablets (for eczema)

Eucrisa Ointment (for eczema)

Tacrolimus 0.1% Ointment (for eczema)

Desonide Cream (for eczema)

Clindamycin/Benzoyl Peroxide Topical Gel 1%/5% (for folliculitis)

Tretinoin 0.025% Cream (for folliculitis)


                                                                                                    4
Pazeo 0.7% Eye Drops (for allergic keratoconjunctivitis)

Epipen (for allergic emergencies)

Prednisone (for severe allergy condition flare-ups)




Educational History
Benjamin attended school in Mountain View through 12th grade. He was on IEP
(Individualized Educational Plan) for Autism. He received speech therapy, had one to
one aide from second to fifth grade, was in special day class for sixth grade. In middle
school and high school, he received double time for examinations and extra time to
complete assignments and also received adaptive physical education in high school.
Benjamin achieved a 3.0 in high school. He then attended San Jose State University and
got a degree in Business Administration and Marketing in which he had a GPA of 3.1.
He attended University of Iowa for law school and passed the Iowa Bar after attending
school between his second and third attempt at the California Bar. He attempted to take
the California Bar three times and did not pass.

Behavioral Observations and Clinical Interview:
Benjamin attended many sessions to assess cognitive, academic, processing and
personality assessment. He showed appropriate concentration, attention, effort and
motivation. Benjamin appeared stressed, and his speech was pressured. His affect was
within normal range. He appeared somewhat anxious about getting all the testing done.
His eye contact was good, as he maintained contact with this examiner. His speech was
somewhat slurred when he was talking fast, but understandable. He exhibited no
abnormalities of flow of thought and mental content. There was no evidence of
perceptual disturbances and he was oriented to time, place, and person. At all times, he
was cooperative with the examiner. Insight and judgement were generally good. He
exhibited stereotypical autistic traits, including picking on his clothes and doing flapping
motions with his hands, when the tasks became more difficult. This appears to be related
to Autism Diagnosis.

  Benjamin denies the use of drugs and occasionally drinks. He denied suicidal or
homicidal ideation. Processing time was paper and pencil tasks that were timed.
Therefore, also, time and a half and double time and double time and a half were
administered and noticeable differences were noted on these tasks that were timed.
Based on his level of effort and the seriousness of his approach, these testing results are
considered a valid and accurate representation of his current academic, cognitive, and
psychological functioning.

Prior Testing:
Id                a a dB a             a            d c       2010               c
IEP. In 2014, Benjamin was tested with the same testing protocol by Drs. Preston and
Pinn in order to seek accommodations to take LSAT and GMAT. He was noted to have
variable attention, and poor psychomotor processing. Academic tests ranged from


                                                                                              5
average to superior range with the exception of fluency test which measured speed along
with conceptual understanding. Cognitive testing ranged from high average to superior
range. His verbal/conceptual skills were more developed than visual/perceptual skills.
Memory skills were consistent with his cognitive functioning with auditory memory
much higher than visual memory. Personality testing suggested no social/emotional
concerns.



                                     COGNITIVE ABILITIES
Cognitive Skills:
TEST RESULTS AND INTERPRETATION:

Benjamin was administered standardized tests to evaluate current intellectual functioning and/or how he
processes information. The scores will show how he compares to others of the same age across the
United States that took the same tests. Most tests use Standard Scores, Scaled Scores, Percentiles Ranks,
and Confidence Intervals. Standard Scores range from the highest possible score of 160, to a low of
55. Half of all students will score less than 100 and half will score more than 100. Scores from 90 to 109
are average. Scaled Scores range from a high of 19, to a low of 1. The average range is 8 to
12. Percentiles show how well SUDENT ranks in the national comparison group. For example, a percentile
rank of 55 would mean that Student scored higher than approximately 55 out of 100 children the same
age. Confidence Interval: It is important to remember that no test score is perfectly accurate. Any score
might be slightly higher or lower if student were tested again a different day. The confidence interval for
a score of 100, using a 95% probability, would range from 90-110. The Classification Range provides
another means to show relative position compared to others.



              Classification Range        Standard Scores           Scaled Scores          Percentile

                                        (Composite Scores)         (Subtest Scores)

                  Very Superior            130 and above                 16-19            98 and above

                    Superior                   120-129                   14-15                91-97

                  High Average                 110-119                   12-13                75-90

                     Average                   90-109                    8-11                 25-74

                  Low Average                   80-89                     6-7                 9-24

                       Low                      70-79                     4-5                  3-8

                    Very Low                69 and below                  1-3              2 and below




                                                                                                         6
COGNITIVE ABILITIES
Wechsler Adult Intelligence Scale Fourth Edition

The WAIS-4 is a formal measure of cognitive functioning comprised of four factor-based indices including
Verbal Comprehension, Perceptual Reasoning, Working Memory, Processing Speed and an overarching
Full-Scale Intelligence Quotient; the average range is from 90 to 109. An analysis of the various subtests
comprising each portion of the test yields a profile of individual strengths and weaknesses; subtests scaled
scores of 8 through 12 are considered average. The WAIS-4 has demonstrated validity and reliability for
the measurement of intelligence in individuals aged 18 through Adulthood. It should be noted that
intelligence tests measure only a portion of the competencies involved in human intelligence. Scores may
be limited to external factors and are considered to represent a sample of that individual s performance
at that time.

                    Test              Scaled       Standard      Percentile                  Description
                                      Scores        Scores

                Similarities            12             --            75       Measures verbal concept formation and
                                                                              abstract reasoning. It also involves
                                                                              crystallized intelligence, word
                                                                              knowledge, cognitive flexibility, auditory
                                                                              comprehension, long-term memory,
                                                                              associative and categorical thinking,
                                                                              distinction between nonessential and
                                                                              essential features and verbal expression.

               Vocabulary               16             --            98       Measures word knowledge and verbal
                                                                              concept formation. It also measures
                                                                              crystallized intelligence, fund of
                                                                              knowledge, learning ability, verbal
                                                                              expression, long-term memory, and
                                                                              degree of vocabulary development.
                                                                              Other abilities that may be used during
                                                                              this task include auditory perception and
                                                                              comprehension and abstract thinking.

          Verbal Comprehension          --            122            93

               Block Design             6                            9        Measures the ability to analyze and
                                                                              synthesize abstract visual stimuli. It also
                                                                              involves nonverbal concept formation
                                                                              and reasoning, broad visual intelligence,
                                                                              visual perception and organization,
                                                                              simultaneous processing, visual-motor
                                                       --                     coordination, learning and the ability to
                                                                              separate figure-ground in visual stimuli.

              Visual Puzzles             6                           9        Measures mental, non-motor
                                                                              construction ability, which requires
                                                                              visual and spatial reasoning, mental
                                                                              rotation, visual working memory,



                                                                                                              7
                                 understanding part-whole relationships,
                                 and the ability to analyze and synthesize
                     --          abstract visual stimuli.

 Perceptual     --   81    10

 Reasoning

  Digit Span    7    --    16    Measures auditory rehearsal and
                                 temporary storage capacity in working
                                 memory. Digit Span Backward involves
                                 working memory, transformation of
                                 information, mental manipulation, and
                                 may involve visuospatial imaging.

 Arithmetic     14         91    Measures mental math calculation

                     --

  Working       --   102   55

  Memory

   Coding       2          1     Measures short-term visual memory,
                                 procedural and incidental learning
                                 ability, psychomotor speed, visual
                                 perception, visual-motor coordination,
                                 visual scanning ability, cognitive
                                 flexibility, attention, concentration, and
                     --          motivation. It may also involve visual
                                 sequential processing and fluid
                                 intelligence.

Symbol Search   2          1     Measures visual-perceptual and
                                 decision-making speed, the subtest
                                 involves short-term visual memory,
                                 visual-motor coordination, inhibitory
                     --          control, visual discrimination,
                                 psychomotor speed, sustained attention,
                                 and concentration.

 Processing     --   56    0.2

   Speed

     Full       --   91    27

    Scale




                                                                 8
The Full-Scale IQ is derived from a combination of seven subtest scores and is considered the most
representative estimate of global intellectual functioning. Benjamin s full-scale IQ score fell within the
average range (SS 91indicating his thinking and reasoning abilities exceed or are equal to approximately
27% of peers his age. Because there was a discrepancy between index scores, the full-scale IQ should be
reported with care.

To obtain a more global perspective of Benjamin s intellectual functioning, the examiner administered
additional subtests beyond the standard seven subtest battery. A total of ten subtests were given;
yielding a more reliable estimate of Benjamin s cognitive processing skills within the four indices as
measured by the WAIS-4.

The Verbal Comprehension Index (VCI) measures verbal abilities that utilize reasoning, conceptualization,
and knowledge acquired from one s environment The VCI measures the abilit to understand and
communicate using language. The VCI composite is comprised of two subtests, Similarities and
Vocabulary. Benjamin s performance fell within the superior range. (SS 122).

The Perceptional Reasoning Index measures the ability to analyze and synthesize abstract visual
information. Additionally, subtests are administered within a specified time limit. The VSI composite is
comprised of two subtests, Block Design and Visual Puzzles. Benjamin achieved a low average score (SS
81), revealing that his ability to solve problems using visual perception and organization, mental rotation,
and simultaneous processing are more developed for his age, and equal to or better than 10% of his
same-age peers.

The Working Memory Index (WMI) measures the ability to hold information in immediate awareness
while performing a mental operation on the presented information. This composite also taps into
auditory and visual short-term and working memory, sequencing skills, attention, and concentration. The
WMI composite is comprised of two subtests, Digit Span (auditory working memory) and arithmetic.
Benjamin achieved an average range score, (SS 102). He did much better with arithmetic than digit span.
He had difficulty sequencing information in his head, which we view as mental control which is foundation
of working memory.

The Processing Speed Index PSI measures individuals abilit to fluentl and automaticall perform
cognitive tasks using psychomotor speed. This index indicates the rapidity in which an individual can
mentally process simple or routine visual information without making errors within a time limit. This
composite is comprised of two subtests, Coding and Symbol Search. Within this domain, Benjamin
achieved a score that fell within the low range (SS 56). He had particular difficulty with this index. While
he made no errors on either task, in comparison to normative sample, he performed in 0.2 Percentile in
comparison to normal peers his age. Therefore, he was given extended time for this particular index and
you can see how extra time affected his scores greatly.




                                                                                                               9
Processing Speed Index with Extended Time

                Processing               --            79             8                    Time and Half

                  Speed

                Processing               --            92            30                    Double Time

                  Speed

                Processing               --            124           95                Double Time and Half

                  Speed




Academic Testing
WIAT-3

 Composite                   Standard Score            Percentile                  Qualitative
                                                                                   Description
 Oral language               102                       55                          Average
 Total Reading               120                       91                          Above Average
 Basic Reading               129                       97                          Above Average
 Reading                     108                       70                          Average
 Comprehension
 Written Expression          126                       96                          Above Average
 Mathematics                 133                       99                          Superior
 Math Fluency                74                        4                           Below Average


Benjamin performed in the average to superior range for academic performance. However, for math
fluency, there the client is timed on how many simple problems in division, addition and subtraction can be
completed, Benjamin performed in the below average range in comparison to his superior score in
mathematics which was not timed. While, he performed in average range for written expression, he was
not able to complete the task within the standard time constraints. Therefore, the examiner also tested
Benjamin for written expression and math fluency with extended time increments. Benjamin will benefit
from using a computer to write his answers due to autism-related fine motor delays.

It must be made clear that answering multiple choice answers versus actual essay writing are different
tasks. Benjamin had difficulty organizing an essay and completing all the steps. The WIAT prompt asks
for Benjamin to write an essay about his favorite game and to give three reasons. In addition, he gets credit
tor topic sentence, number of words, transition sentences, conclusion and elaborations to the theme. He
was able to complete the essay only when he was given double time and half. It was clear he had difficulty
with organizing his essay and he went through several permutations until he completed the essay. He
greatly requires extra time when completing an essay. The highest level of executive functioning is
required in writing an essay which include initiation, sustained attention and follow through to complete the
 a . B a           d c       a       ac      ab         c a a d          a     a      n only given standard
time. He psychomotor processing speed also impacts his ability to complete written tasks.

While answering multiple choice tests require visual scanning, sustained attention and psychomotor speed
and memory recall, it does not require planning and organization, mental control as essay requires.



                                                                                                           10
B a         A       S c        D     d      ac         c          c        a c a          a      a d
organization. In addition, the increase pressure of completing a thorough essay with a huge word count is
greatly hampered by his poor psychomotor speed.

              Essay Writing             --           117            87                   Time and Half

              Essay Writing             --           138            99                    Double Time

              Essay Writing             --           160            99               Double Time and Half


Only on double time and half, did Benjamin complete the essay with all the components.

             Addition Fluency           --            87            19                   Time and Half

           Subtraction Fluency          --           111            77                    Time and Half

          Multiplication Fluency        --           110            75                   Time and Half




             Addition Fluency           --           114            82                    Double Time

           Subtraction Fluency          --           113            81                    Double Time

          Multiplication Fluency        --           120            91                    Double Time


             Addition Fluency           --           114            82               Double Time and Half

           Subtraction Fluency          --           115            84               Double Time and Half

          Multiplication Fluency        --           120            91               Double Time and Half




Nelson Denny (Standard Time)
                                     Percentile                          Grade Level
 Vocabulary                          42                                  14.6
 Comprehension                       25                                  9.3

Time and Half
                                     Percentile                          Grade Level
 Vocabulary                          92                                  12,8
 Comprehension                       50                                  10.0

Double Time
                                     Percentile                          Grade Level
 Vocabulary                          99                                  18.9
 Comprehension                       67                                  18,3


                                                                                                          11
Double Time and Half
                                 Percentile                       Grade Level
 Vocabulary                      99                               18.9
 Comprehension                   99                               18,9

Particularly with comprehension where there were increasingly longer and more complex
passages with the increased time, Benjamin was able to perform equitably close to WIAT
reading score. Attention and processing speed impact his ability to do his best on reading
tasks due to Autism and extremely slow processing speed.

Memory WMS-IV
  Index                    Index Score             Percentile               Level \
  AMI                      93                      32                       Average
  VMI                      55                      .02                      Poor
  VWM                      89                      22                       Low Average
  IMI                      61                      0,5                      Poor
  DLM                      78                      7                        Borderline
Benjamin performed in average range for auditory memory. However, he performed better on list
learning task where there were multiple repeated trails than on task requiring the learning and
recall of contextual information. It appeared that variable attention impacted his memory which
would require to look over reading over and over in order for him to get the useful information.
Therefore, extra time would allow Benjamin to perform adequately despite attentional and
memory impairments.

Benjamin demonstrated a significant difference between auditory memory and visual memory,
with cognitive testing which showed a significant difference between verbal/conceptual learning
and visual/perceptual learning. Benjamin overall performed better on delayed memory than on
immediate memory. This may suggest that Benjamin may need additional time to consolidate his
memory for both visual and auditory inputs. A            B a                 a                d
time to process the visual words of passage into auditory mental schemas for better access to
information. This slow processing time inhibits Benjamin from accessing visual information in a
timely manner.

Attention and Concentration
 Test                 Time                        Level
 Trails A             101 seconds                 Deficient
 Trails B             190 seconds                 Deficient

The trail making testis neuropsychological test of visual attention and task switching. It
consists of two parts in which one with just connecting numbers with ascending, and other
with switching between numbers and letters. (Average is 29 seconds for Trail A, Deficient is
greater than 78 seconds. For trail B Average is 75 seconds and deficient greater than 150
seconds.)

Benjamin performed in the deficient range suggesting difficulty with visual attention and task
switching which is hallmark of standardized testing, being to be able to accurate and efficient
between reading a passage and answering question directly related to a passage. Benjamin will
have difficulty with comprehension tasks where he will have to quickly scan over passages for
relevant information.



                                                                                                  12
VISUAL SPATIAL ATTENTION TASK (STANDARD ADMINISTRATION)
                  PERCENTILE      LEVEL
 LEFT             1               EXTREMELY
                                  LOW
 RIGHT            1               EXTREMELY
                                  LOW
 TOTAL            1               LOW

VISUAL SPATIAL ATTENTION TASK (TIME AND HALF)
                  PERCENTILE      LEVEL
 LEFT             1               EXTREMELY
                                  LOW
 RIGHT            3               EXTREMELY
                                  LOW
 TOTAL            2               LOW


VISUAL SPATIAL ATTENTION TASK (DOUBLE TIME)
                  PERCENTILE      LEVEL
 LEFT             74              AVERAGE
 RIGHT            61              AVERAGE
 TOTAL            67              AVERAGE

VISUAL SPATIAL ATTENTION TASK (DOUBLE AND HALF)
                         PERCENTILE               LEVEL
  LEFT                   85                       ABOVE AVERAGE
  RIGHT                  91                       ABOVE AVERAGE
  TOTAL                  89                       ABOVE AVERAGE
The Visual Spatial Attention Task measures visual scanning and sustained attention. Also,
the client needs to be able determine vital from unimportant information, and be able to
ignore distractions. Due to Benjamin disabilities, sustained attention, and visual scanning
are difficult for him and makes it hard for him in reading long passages and discerning vital
information from distracting information in answering questions. Also, poor psychomotor
speed impinges on his ability to perform in even average range in completing these tasks.
As with all the timed tests, his scores go from extremely low range to above average when
allowing for extra time.

Social-emotional Functioning:
SOCIO-EMOTIONAL TESTING

BEHAVIOR ASSESSMENT SYSTEM FOR CHILDREN (BASC-3)



                                         T-Score Levels

                    T-Score      Clinical Scales          Adaptive Scales




                                                                                          13
                       70+      Clinically Significant             Very High

                      60-69             At-Risk                       High

                      41-59            Average                       Average

                      31-40              Low                         At-Risk

                       -30              Very Low             Clinically Significant




                                                             Description
Clinical Scales

Aggression           Tendency to do physical or emotional harm to others or property

Anxiety              Feelings of nervousness, worry and fear; the tendency to be overwhelmed by problems

Attention Problems   Tendency to be easily distracted and inability to maintain attention

                     Behavior considered odd or strange, such as appearing disconnected with one’s
Atypicality
                     surroundings

                     Socially deviant and disruptive behaviors: cheating, stealing, truancy, lying, running
Conduct Problems
                     away from home, and alcohol and drug use

Depression           Feelings of unhappiness, sadness, or stress

Hyperactivity        Overly active, difficulties taking turns, rushing through work or acting without thinking

Learning Problems    Writing, reading, math or spelling difficulty

                     To be overly sensitive and complain about relatively minor physical problems and
Somatization
                     discomforts

Withdrawal           Tendency to evade others, avoid social contact, lack of social interest

Adaptive Scales

Adaptability         The ability to adjust to changes in the environment

Functional
                     Ability to express ideas and communicate in an understandable way
Communication

Leadership           Behaviors that contribute to good community and school adaptation

                     Interpersonal skills: complimenting or encouraging others, offering help, saying “please”
Social Skills
                     and “thank you”

Study Skills         Organizational skills, study skills and turning in assignments on time

Composite Scales     Summarize problems of behavior, personality and positive behavior




                                                                                                       14
Externalizing
                            Disruptive behavior problems; tend to lead toward relationship problems
Problems

Internalizing
                            Emotional difficulties not marked by “acting-out”; inwardly focused distress
Problems

School
                            Academic difficulties, motivational, attention, learning and cognitive problems
Problems




                     Scale                   Self-Report T – Scores
         Atypicality                                  64*
         Locus of Control                            76**
         Social Stress                                68*
         Anxiety                                       59
         Depression                                    51
         Sense of Inadequacy                          65*
         Somatization                                88**
         Attention Problems                           69*
         Hyperactivity                                 56
         Sensation Seeking                             48
         Alcohol Abuse                                 55
         Social Maladjustment                          47
         Relations with Parents                       38*
         Interpersonal Relations                      32*
         Self-Esteem                                   58
                       ** = Clinical        * = At Risk

     Social/emotional functioning is consistent with his medical conditions and his diagnosis
     of Autism.




                                  SUMMARY OF RESULTS
     Benjamin has average to high average cognitive ability. Verbal/conceptual skills are
     more developed than visual/perceptual skills. Academic Testing is from average to
     superior range and with exception of academic fluency tasks which are in low range



                                                                                                              15
when extra time is not given. Auditory memory is more developed than visual memory.
Delayed memory is better than immediate memory. Benjamin has difficulty with
working memory tasks where mental control is a key feature. He has difficulty holding
something in his immediate memory and working on that information to do operation on
information. His delayed memory allows for memory consolidation. His attention and
visual scanning are viable. Benjamin performs poorly on psychomotor speed tests. His
processing speed is very poor, performing worse than 99.8% of others his age. With
additional time, his performance is greatly enhanced.

The testing results taken allow for tailored measurements of the effects of the
neuropsychological impairments evaluated such as to calculate the amount of extra time
that, for a particular testing domain and set of other contextual factors, I d    c     allow
for his exams to measure the domains they are intended to as accurately as is possible
without reflecting these adverse effects of autism. Based on the test results, this is not
identical for all formats of examination, but is higher for written composition exam
components than for multiple choice exam components.

The highest level of executive functioning is required in writing an essay which include
    a     ,    a da            a d                     c            a . B a
deficits greatly impact his ability to create and write an essay when only given standard
time. He psychomotor processing speed also impacts his ability to complete written
tasks. While answering multiple choice tests require visual scanning, sustained attention
and psychomotor speed and memory recall, it does not require planning and organization,
     a c        a    a            . B a          A       S c      D     d      ac
executive functioning particularly in planning and organization. In addition, the increase
pressure of completing a thorough essay with a huge word count is greatly hampered by
his poor psychomotor speed.

Similarly, the amount of extra time calculated to achieve this effect will vary based on
how that exam time is scheduled and would need to be adjusted if longer testing per day
than the control variable of standard length per sitting was introduced, as impairments for
these conditions will be greater the longer the standard time per sitting is for a particular
exam. While autism may be considered as an aggravating factor based on sensory
sensitivity to physical conditions, the extra time I recommend for autism is based on the
other weaknesses, and should be additive to any extra time that may be appropriate for a
distinct impairment, which would be beyond the design of the evaluations and testing
I              d        c, c a           ca      a        a d      a     a         . T
particularly important for an exam given over much longer sittings than the testing I
performed.

Benjamin suffers from numerous medical conditions which impact his daily life which is
magnified when he is under stress. Additionally, Benjamin has been lifelong diagnosed
with Autism Spectrum Disorder, which amplifies his medical conditions. People with
Autism have more difficulty with medical conditions than typically developed
individuals. There is an insistence on sameness in their environment, inflexible
adherence to routines, difficulties with transitions, and distress with small changes in



                                                                                          16
their environment. Benjamin tries to be flexible given the demands of the real world, but
it is most difficult to not know ahead of time what is coming. He becomes easily agitated
when things are not exactly like he is expecting. So, in proctoring his exam, he needs an
environment which is quiet, and not overly loaded with stimuli or undue cause for
anxiety. He is easily distracted by noise or other sensory input. T
described with his proctor in July 2018 would affect someone with autism far worse than
someone who is neurotypical. His proctor should already be aware of all of his
accommodations, which standard rules and instructions they modify, and all other
information necessary to administer the exam, should be instructed to refrain from
unnecessary conversation on the test time clock, and should have training on working
with autistic individuals. Success, with accommodations, in classroom lectures would
not equate to what Benjamin would need in a time-pressured, high-stakes examination
setting, and he should also be guaranteed assignment to a private test room.

He has hypersensitivity to sensory input to pain, temperature, noise, gas-bloat, and other
sensory discomforts associated with his medical conditions. When he is in pain or
experiencing digestive disturbances, this is exacerbated by Autism and he is unable to
focus and attend when in his mind his medical symptoms becomes beyond the pale. All
accommodations for physical disabilities, additional to those primarily for autism, should
be considered with this information in mind, and so I second the recommendation of his
PCP that the ergonomic equipment and facilities requested by his PCP be provided to
him.

His attention and concentration can not be sustained for long periods of time without
taking frequent breaks, and such stop-the-clock breaks should be timed around present
symptoms and observed effects, along with any other considerations or symptoms from
his physical medical issues, restroom needs, etc. and not be committed to a scheduled
time in advance.

For these reasons, I recommend the following accommodations to level the playing
field for Benjamin, which I believe are necessary to avoid these disability impairments
adversely impacting his testing.

Recommendations:
- 100% extra time for autism on multiple choice exam portions if daily test time limited
  to standard length and extra time scheduled over proportionally more days, and 125%
  extra time if not so limited and scheduled; additive to any extra time recommended by
  other experts for visual and/or physical impairments.

- 150% extra time for autism on written composition exam portions if daily test time
  limited to standard length and extra time scheduled over proportionally more days, and
  200% extra time if not so limited and scheduled; additive to any extra time
  recommended by other experts for visual and/or physical impairments.

- Frequent stop-the-c c b a          da B     a       d        a
  best justify it.



                                                                                        17
                      Neuropsychological Assessment Group
                      2211 Moorpark Avenue, Suite 260, San Jose, CA 95128
                            (877) 454-6469 www.neuropsychgroup.com


                                                                         12/5/2017

To Whom it may Concern:

This letter is to confirm the results of a neuropsychological assessment for Benjamin
Kohn. All statements made here are based the these results.

Results of testing are consistent with a diagnosis of F84.00 Autism Spectrum Disorder.

Due to this Neurodevelpmental disorder, Mr. Kohn processes information and responds
at a significantly slower rate than would be expected given his level of Intellectual
Functioning.

In order to have an accurate assessment of what he has learned during his time in law
school, he would need significantly more time to complete all parts of exams as
compared to relatively neurotypical examinees. Given his processing difficulties, Mr. Kohn
will be able to respond more quickly to multiple choice responses as opposed to essay type
responses

Mr. Kohn also fatigues quickly and required more than double the typical time to
complete his neuropsychological assessment. On exams that are for long duration over
multiple days, Mr. Kohn will need frequent brakes and more time for each subtest.

I hereby declare, on penalty of perjury under the laws of the State of California, that the
above is true and accurate to the best of my professional knowledge.




_________________________
Charles Preston, Ph.D.
PSY21075
Clinical Psychologist
MyChart - Visit Summary                                                                                                          7/8/20, 4:07 PM




    Appointment Details

    Notes




          Procedures
              Yehudith Assouline-Dayan, MD at 11/20/2017 11:59 PM
              Procedure Orders
              1. OTHER PROCEDURE [297276885] ordered by Dong, Jae Wook, MD at 11/22/17 1809
              Post-procedure Diagnoses
              1. GERD (gastroesophageal reflux disease) [K21.9]
              AMBULATORY ESOPHAGEAL PH TEST W BRAVO

              DATE OF PROCEDURE: 11/20/2017

              OPERATION/PROCEDURE
              48 hour bravo pH Study

              INDICATIONS Heartburn
              ATTENDING STAFF Judith Assouline-Dayan, MD
              RESIDENT/FELLOW Jae Wook Dong, MD
              REFERRING PHYSICIAN Levin, MD
              DESCRIPTION OF OPERATION/PROCEDURE
              After an overnight fast and oropharyngeal anesthesia, a Bravo pH sensor was placed
              through the mouth and clipped onto the esophageal mucosa 6.0 cm above the lower
              esophageal sphincter. The sensor location was confirmed either endoscopically and/or
              fluoroscopically. Acid reflux was defined as a fall in pH below 4. The patient was
              instructed to maintain a symptom diary and to record any events such as chest pain,
              meals, sleep time, etc. The patient was off of any anti-secretory medication. The
              recording was carried out for 48hr 00min and downloaded to a computer for graphic
              display and analysis. The tracing was also analyzed manually.

              FINDINGS

              REFLUX MONITORING SUMMARY

                Acid Exposure Summary                   Total       Normal       Upright      Normal      Supine       Normal
                Acid exposure time (%)                  7.6         <4.9         9.9          <7.3        1.3          <1.4
                Longest reflux (min)                    62.7        <16.0        62.7                     3.5
                DeMeester Score                         24.1        <14.7

                Symptom Association Summary                     Heartbur       Cough

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=eQv4OGp4RBFnsU%2bHusQhIg%3d%3d&printmode=true       Page 1 of 7
MyChart - Visit Summary                                                                                                          7/8/20, 4:07 PM



                                                                n
                Number of occurrences                           3              5
                Symptom index for reflux (SI)                   0.0            0.0
                Symptom association prob. (SAP)*                0.0            0.0

              Note: pH normal values in the report are from publications wherein subjects are not
              taking acid suppressive medication, irrespective of the medication selection in the Diary.

              DETAIL TABLES

              Total

                Period Durations (HH:MM)                        Total          Upright        Supine         Post-
                                                                                                             prandial
                Total Time                                      48:00          36:22          11:38          06:13
                Analysis Time                                   38:53          28:37          10:16          06:13

                Acid Reflux Analysis                            Total          Upright        Supine         Post-
                                                                                                             prandial
                Acid exposure time (HH:MM)                      02:57          02:49          00:08          00:15
                Acid exposure time (%)                          7.6            9.9            1.3            4.0
                Number of refluxes                              55             42             13             8
                Number of long refluxes                         4              4              0              0
                Longest reflux (min)                            62.7           62.7           3.5            4.8

               DeMeester Score                                  Score          Normal*
               Ch 1                                             24.1           <14.7
              * 95th percentile

                Symptom Analysis                     Heartbur Cough
                                                     n
               Number of occurrences                 3          5
               Symptoms related to reflux            0          0
               Symptoms not related to reflux        3          5
               Reflux periods                        55         55
               Symptom Index (SI)                    0.0        0.0
               Symptom Association Prob. (SAP)* 0.0             0.0
              * Probability that symptom and reflux are not associated solely by chance, (>95% is
              significant)




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=eQv4OGp4RBFnsU%2bHusQhIg%3d%3d&printmode=true       Page 2 of 7
MyChart - Visit Summary                                                                                                          7/8/20, 4:07 PM



              Day 1

                Period Durations (HH:MM)                        Total          Upright        Supine         Post-
                                                                                                             prandial
                Total Time                                      24:00          13:47          10:13          01:58
                Analysis Time                                   21:46          12:48          08:58          01:58

                Acid Reflux Analysis                            Total          Upright        Supine         Post-
                                                                                                             prandial
                Acid exposure time (HH:MM)                      02:07          02:00          00:07          00:00
                Acid exposure time (%)                          9.7            15.6           1.4            0.3
                Number of refluxes                              36             26             10             2
                Number of long refluxes                         2              2              0              0
                Longest reflux (min)                            62.7           62.7           3.5            0.3

               DeMeester Score                                  Score          Normal*
               Ch 1                                             28.4           <14.7
              * 95th percentile

                Symptom Analysis                     Heartbur Cough
                                                     n
               Number of occurrences                 2          1
               Symptoms related to reflux            0          0
               Symptoms not related to reflux        2          1
               Reflux periods                        36         36
               Symptom Index (SI)                    0.0        0.0
               Symptom Association Prob. (SAP)* 0.0             0.0
              * Probability that symptom and reflux are not associated solely by chance, (>95% is
              significant)




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=eQv4OGp4RBFnsU%2bHusQhIg%3d%3d&printmode=true       Page 3 of 7
MyChart - Visit Summary                                                                                                          7/8/20, 4:07 PM



              Day 2

                Period Durations (HH:MM)                        Total          Upright        Supine         Post-
                                                                                                             prandial
                Total Time                                      24:00          22:35          01:25          04:16
                Analysis Time                                   17:07          15:49          01:18          04:16

                Acid Reflux Analysis                            Total          Upright        Supine         Post-
                                                                                                             prandial
                Acid exposure time (HH:MM)                      00:50          00:50          00:00          00:15
                Acid exposure time (%)                          4.9            5.2            0.6            5.7
                Number of refluxes                              19             16             3              6
                Number of long refluxes                         2              2              0              0
                Longest reflux (min)                            14.9           14.9           0.3            4.8

               DeMeester Score                                  Score          Normal*
               Ch 1                                             13.0           <14.7
              * 95th percentile

                Symptom Analysis                     Heartbur Cough
                                                     n
               Number of occurrences                 1          4
               Symptoms related to reflux            0          0
               Symptoms not related to reflux        1          4
               Reflux periods                        19         19
               Symptom Index (SI)                    0.0        0.0
               Symptom Association Prob. (SAP)* 0.0             0.0
              * Probability that symptom and reflux are not associated solely by chance, (>95% is
              significant)

              IMPRESSION
              Abnormal Bravo pH probe study with increased esophageal acid exposure off PPI.
              The high DeMeester score is secondary to one single very long episode of reflux
              which lasted for about 90 min. If this specific episode is excluded from the
              analysis, DeMeester is normal at 12. This is a very unusual finding and it is not
              clear if it is a true finding or not. If conservative treatment fails and the patient
              wishes to seek surgical treatment, I would strongly consider to repeat the test.
              Heartburn or cough was not correlated with acid reflux.



              Signature
              Jae Wook Dong, MD
              Fellow Physician
              Department of Internal Medicine
              Division of Gastroenterology and Hepatology

              Teaching Statement


https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=eQv4OGp4RBFnsU%2bHusQhIg%3d%3d&printmode=true       Page 4 of 7
MyChart - Visit Summary                                                                                                          7/8/20, 4:07 PM



              I have personally reviewed and interpreted the results of the exam, and agree with the
              findings and plan as documented.

              Judith Assouline Dayan, MD
              Clinical Associate Professor
              Division of Gastroenterology-Hepatology
              Department of Internal Medicine
              University of Iowa Hospitals and Clinics


              Electronically signed by Yehudith Assouline-Dayan, MD at 11/25/2017 9:55 PM
              Peter Nau, MD at 11/20/2017 2:01 PM
              Procedure Orders
              1. AMBULATORY ESOPHAGEAL PH TEST W BRAVO BY UPPER ENDOSCOPY [294127823] ordered
              by Levin, Avraham D, MD at 10/24/17 1541
              Pre-procedure Diagnoses
              1. GERD (gastroesophageal reflux disease) [K21.9]
              Post-procedure Diagnoses
              1. GERD (gastroesophageal reflux disease) [K21.9]
              AMBULATORY ESOPHAGEAL PH TEST W BRAVO BY UPPER ENDOSCOPY

              DATE 11/20/2017

              OPERATION/PROCEDURE
              Esophagogastroduodenoscopy with Bravo placement

              Attending Staff
              Peter Nau, MD, MS

              Resident
              Budreau

              Indications
              GERD

              Preprocedural History and Physical
              BP 132/73 | Temp 37.1 °C (98.8 °F) (Tympanic) | Resp 21 | SpO2 100%
              HEENT: Head is atraumatic, normocephalic. PERRLA. EOMI bilaterally. Tracheal
              midline. Neck is supple
              Lungs: Clear to auscultation bilaterally, normal respiratory effort
              Heart: Normal S1 and S2. No murmurs, rubs or gallops
              Abdomen: Soft, nontender, nondistended
              Mental Status: awake and alert; oriented to person, place, and time
              ASA Class: 1

              In addition to a focused physical exam, the patient's past medical history and medications
              were reviewed. Following this, the patient was deemed an appropriate candidate for the
              aforementioned procedure.

              Consent for procedure
              The risks, benefits, and alternatives of the procedure and sedation were discussed with

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=eQv4OGp4RBFnsU%2bHusQhIg%3d%3d&printmode=true       Page 5 of 7
MyChart - Visit Summary                                                                                                          7/8/20, 4:07 PM



              the patient in detail today and all questions were answered. The patient elects to proceed
              with the procedure and sedation as outlined.


              PROCEDURAL MEDICATIONS
              Midazolam 6 mg IV
              Fentanyl 50 mcg IV
              Lidocaine spray
              Oxygen by nasal canula
              Sedation start - 13:44
              Sedation end - 13:57

              DESCRIPTION OF OPERATION/PROCEDURE
              Based on the pre-procedure assessment, including review of the patient's medical history,
              medications, allergies, and review of systems, he had been deemed to be an appropriate
              candidate for conscious sedation; he was therefore sedated with the medications listed
              previously. He was monitored continuously with pulse oximetry, blood pressure
              monitoring, and direct observation.

              Prior to proceeding, the patient's name, date of birth, and procedure to be undertaken
              was verified with a time out. The patient was then placed in the left lateral decubitus
              position and the oropharynx was adequately anesthetized with Lidocaine spray. Adequate
              analgesia was achieved with the use of fentanyl and midazolam and a bite-block was
              placed. An adult Olympus endoscope (GIF-H180) was then placed in the oropharynx and
              advanced easily down through the esophagus and into the stomach. The pylorus was
              visualized and traversed. The first and second portions of the duodenum were then
              investigated. Following this, the scope was withdrawn into the stomach and a retroflexed
              view of the GE junction was obtained. Next, the rest of the stomach was visualized. The
              scope was then withdrawn into the esophagus and it was investigated during scope
              withdrawal.

              Findings:
              Esophagus: GE junction noted at 41 cm from the incisors. There were no masses,
              strictures or ulcers noted. No esophageal varices. GEJ consistent with GERD.
              Stomach: Retroflexed view of the fundus revealed no hiatal hernia. There were no
              masses, ulcers or gastric varices noted. Gastric folds were normal and flattened
              appropriately with insufflation.
              Antrum/ pylorus: Normal grossly - of note, he did have a relative narrowing at the
              angularis. Otherwise, his anatomy was WNL.
              Duodenum: There were no masses, ulcers or other overt pathology identified up to the
              distal second portion of the duodenum.


              PHOTOGRAPHS Photographs were taken and scanned into EPIC.

              BIOPSY: Deferred due to Bravo placement

              COMPLICATIONS: None immediately.

              PLAN: Follow-up with referring provider to discuss pH results

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=eQv4OGp4RBFnsU%2bHusQhIg%3d%3d&printmode=true       Page 6 of 7
MyChart - Visit Summary                                                                                                          7/8/20, 4:07 PM




              Teaching statement: I, Dr. Nau was present for the entire procedure.



              Electronically signed by Peter Nau, MD at 11/20/2017 2:03 PM




                                    MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=eQv4OGp4RBFnsU%2bHusQhIg%3d%3d&printmode=true       Page 7 of 7
MyChart - Visit Summary                                                                                                            7/8/20, 4:11 PM




    Appointment Details

    Notes




          Procedures
              Peter Nau, MD at 2/8/2018 11:59 PM
              Procedure Orders
              1. 24 HR AMBULATORY IMPEDANCE ESOPHAGEAL PH TEST [297276925] ordered by Nau, Peter
              N, MD at 02/06/18 1325
              Pre-procedure Diagnoses
              1. Heartburn [R12]
              Post-procedure Diagnoses
              1. Heartburn [R12]
              24 HR AMBULATORY IMPEDANCE ESOPHAGEAL PH TEST

               24 Hr Ambulatory Impedence pH Test Procedure Note

              Patient: Benjamin S Kohn

              Procedure Date: 12/8/2018

              Operation/Procedure: 24 Hr Impedence pH Test

              Indications: Heartburn

              Attending Staff: Yehudith Assouline-Dayan MD.

              Fellow: Maen Masadeh, MD

              Referring Physician: Dresden, Graham


              Description of Operation/Procedure:
              The procedure was performed by placing an impedance pH probe (Comfor Tec MII.pH,
              Sandhill Scientific) that was attached to an ambulatory impedance pH recorder (Sandhill
              Scientific). The 2.13 mm probe has 8 impedance sensors that are 2 cm apart and 2
              antimony pH sensors, 15 cm apart. The probe was calibrated before placement into the
              esophagus. The impedance ph probe was advanced via the naris into the esophagus,
              after nasal lubrication.The probe was placed such that the distal pH channel was located
              in the stomach, 10 cm below the LES and the proximal pH channel was located in the
              esophagus, 5 cm proximal to the LES. The impedance sensors were located at 2, 4, 6, 8,
              10, 12, 14 and 16 cm above the LES in the esophagus. The location of the lower

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…submode=notes&csn=XTgTaPzee0EY12TXtU%2fY8g%3d%3d&printmode=true       Page 1 of 6
MyChart - Visit Summary                                                                                                            7/8/20, 4:11 PM



              esophageal sphincter was previously determined by manometry. The patient was
              encouraged to conduct normal daily activities throughout the study including consuming
              usual regular meals and usual activity and to record these events using an event button
              as well as on a symptom diary. The patient was asked to discontinue anti-secretory
              medication during the test.

              The patient noted meal ingestion, upright or supine position and symptoms during the
              study by pressing an event marker. The recordings were carried out for 24 hours and 0
              minutes and downloaded to a computer for graphic display and analysis. The tracing was
              analyzed manually as well as using the computer software analysis for acid reflux and
              non-acid reflux events and correlation of symptoms with these events.




              REFLUX MONITORING SUMMARY

                [pH]Acid Exposure Summary                Total       Normal       Upright      Normal       Supine      Normal
                Ch 1 Prox.
                   Acid exposure time (%)                7.6         <4.2         8.9          <6.3         5.6         <1.2
                   Longest reflux (min)                  20.5        <9.2         9.5                       20.5
                   DeMeester Score                       28.8        <14.7
                Ch 2 Dist.
                   Acid exposure time (%)                84.5                     82.2                      87.9
                   Longest reflux (min)                  302.4                    281.2                     253.3

               [Z]Reflux Episode Activity                        Total          Upright        Supine         Post-
               Summary                                                                                        prandial
               All reflux episodes*                              7              7              0              0
               Proximal episodes*                                2              2              0
               Bolus Exposure Time (%)                           0.2            0.3            0.0            0.0
               Bolus Exposure Time (%)(Normal)                   <2.3           <4.2           <1.6
              * not normalized

                [Z]Symptom Association Summary                   Heartbur
                                                                 n
                Number of occurrences                            1
                Acid reflux                                      0
                Weakly acidic reflux                             0
                Non-acid reflux                                  0
                All reflux                                       0
                Symptom Index (SI)                               0.0
                Symptom Association Probability                  0.0
                (SAP)

              Note:
              1. pH normal values in the report are from publications wherein subjects are not taking
              acid suppressive medication, irrespective of the medication selection in the Diary.
              2. Impedance normal values in the report are from Zerbib et al., Clinical Gastro. &

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…submode=notes&csn=XTgTaPzee0EY12TXtU%2fY8g%3d%3d&printmode=true      Page 2 of 6
MyChart - Visit Summary                                                                                                            7/8/20, 4:11 PM



              Hepato. 2013. The normal values are dependent on the medication selection in the Diary.

              REFLUX ANALYSIS BASED ON pH MEASUREMENT

                Period Durations (HH:MM)                         Total          Upright        Supine         Post-
                                                                                                              prandial
                Total Time                                       24:00          15:03          08:57          04:00
                Analysis Time                                    22:11          13:14          08:57          04:00

                [pH]Acid Reflux Analysis                         Total          Upright        Supine         Post-
                                                                                                              prandial
                Ch 1 Prox.
                  Acid exposure time (HH:MM)                     01:41          01:11          00:30          00:28
                  Acid exposure time (%)                         7.6            8.9            5.6            11.7
                  Number of refluxes                             85             72             13             30
                  Number of long refluxes                        4              3              1              0
                  Longest reflux (min)                           20.5           9.5            20.5           3.8
                Ch 2 Dist.
                  Acid exposure time (HH:MM)                     18:45          10:53          07:52          02:39
                  Acid exposure time (%)                         84.5           82.2           87.9           66.2
                  Number of refluxes                             102            94             10             81
                  Number of long refluxes                        16             12             5              7
                  Longest reflux (min)                           302.4          281.2          253.3          70.2

               [pH]DeMeester Score                               Score          Normal*
               Ch 1 Prox.                                        28.8           <14.7
              * 95th percentile

                [pH]Symptom Analysis                             Heartbur
                                                                 n
               Number of occurrences                             1
               Ch 1 Prox.
                  Symptoms related to reflux         0
                  Symptoms not related to reflux     1
                  Reflux periods                     85
                  Symptom Index (SI)                 0.0
                  Symptom Association Prob.          0.0
               (SAP)*
               Ch 2 Dist.
                  Symptoms related to reflux         1
                  Symptoms not related to reflux     0
                  Reflux periods                     102
                  Symptom Index (SI)                 100.0
                  Symptom Association Prob.          9.7
               (SAP)*
              * Probability that symptom and reflux are not associated solely by chance, (>95% is
              significant)


https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…submode=notes&csn=XTgTaPzee0EY12TXtU%2fY8g%3d%3d&printmode=true      Page 3 of 6
MyChart - Visit Summary                                                                                                            7/8/20, 4:11 PM




              REFLUX ANALYSIS BASED ON Z MEASUREMENT AND CLASSIFIED BASED ON pH

               [Z]Normalized Reflux Episode                      Total          Normal**
               Activity*
               Acid reflux                                       5              <40.0
               Weakly acidic reflux                              2              <21.0
               Non-acid reflux                                   0              <0.0
               All reflux                                        8              <53.0
              * Episodes/24 hr.
              ** 95th percentile

                [Z]Reflux Episode Activity                       Total          Upright        Supine         Post-
                                                                                                              prandial
                Acid reflux                                      5              5              0              0
                Weakly acidic reflux                             2              2              0              0
                Non-acid reflux                                  0              0              0              0
                All reflux                                       7              7              0              0

                [Z]Reflux Composition                    Total         Normal       Upright    Normal       Supine      Normal
                Liquid Only                              5                          5                       0
                Mixed                                    2                          2                       0
                Gas Only                                 127                        120                     7

               [Z]Bolus Exposure Time                            Total          Upright        Supine
               Acid reflux                                       00:02          00:02          00:00
               Weakly acidic reflux                              00:01          00:01          00:00
               Non-acid reflux                                   00:00          00:00          00:00
               All reflux                                        00:03          00:03          00:00
              5.0 cm above LES

               [Z]Bolus Exposure Time (%)*                       Total          Upright        Supine
               Acid reflux                                       0.1            0.2            0.0
               Weakly acidic reflux                              0.1            0.1            0.0
               Non-acid reflux                                   0.0            0.0            0.0
               All reflux                                        0.2            0.3            0.0
               All reflux (Normal)                               <2.3           <4.2           <1.6
              5.0 cm above LES
              *% time of selected period

               [Z]Bolus Exposure Longest Reflux                  Total          Upright        Supine
               (min)
               Acid reflux                                       0.7            0.7            0.0
               Weakly acidic reflux                              0.9            0.9            0.0
               Non-acid reflux                                   0.0            0.0            0.0
               All reflux                                        0.9            0.9            0.0
              5.0 cm above LES

                [Z]Symptom Correlation to Reflux                 Heartbur
https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…submode=notes&csn=XTgTaPzee0EY12TXtU%2fY8g%3d%3d&printmode=true      Page 4 of 6
MyChart - Visit Summary                                                                                                            7/8/20, 4:11 PM



                                                                 n
                Number of occurrences                            1
                Acid reflux                                      0
                Weakly acidic reflux                             0
                Non-acid reflux                                  0
                All reflux                                       0
                Unrelated                                        1

                [Z]Reflux Symptom Index                          Heartbur
                                                                 n
                Acid reflux                                      0.0
                Weakly acidic reflux                             0.0
                Non-acid reflux                                  0.0
                All reflux                                       0.0

               [Z]Reflux Symptom Association         Heartbur
               Probability*                          n
               Acid reflux                           0.0
               Weakly acidic reflux                  0.0
               Non-acid reflux                       0.0
               All reflux                            0.0
              * Probability that symptom and reflux are not associated solely by chance, (>95% is
              significant)

               [Z]Proximal Reflux Count                          Total          Upright        Supine
               Acid reflux                                       1              1              0
               Weakly acidic reflux                              1              1              0
               Non-acid reflux                                   0              0              0
               All reflux                                        2              2              0
              15.0 cm above LES

               [Z]Proximal Reflux (%)*                           Total          Upright        Supine
               Acid reflux                                       14.3           14.3           N/A
               Weakly acidic reflux                              14.3           14.3           N/A
               Non-acid reflux                                   0.0            0.0            N/A
               All reflux                                        28.6           28.6           N/A
              15.0 cm above LES
              * Percent of all refluxes

              Impression:

               1. Abnormal 24 hr study with increase in acid exposure while off proton pump inhibitor
                  therapy.
               2. Proximal esophagus: increase in acid exposure while supine
               3. Distal esophagus: increase in acid exposure while supine and upright

              This is a preliminary report, not yet reviewed by a staff physician

              Staff Involved

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…submode=notes&csn=XTgTaPzee0EY12TXtU%2fY8g%3d%3d&printmode=true      Page 5 of 6
MyChart - Visit Summary                                                                                                            7/8/20, 4:11 PM



              Staff and Resident/Fellow

              Teaching Statement
               I have discussed the case with the resident/fellow and agree with the findings and
               reading as documented.



              Electronically signed by Peter Nau, MD at 2/14/2018 7:16 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…submode=notes&csn=XTgTaPzee0EY12TXtU%2fY8g%3d%3d&printmode=true      Page 6 of 6
MyChart - Visit Summary                                                                                                           7/8/20, 4:12 PM




    Appointment Details

    Notes




          Procedures
              Yehudith Assouline-Dayan, MD at 3/15/2018 11:59 PM
              Procedure Orders
              1. 24 HR AMBULATORY IMPEDANCE ESOPHAGEAL PH TEST [306085943] ordered by Levin,
              Avraham D, MD at 03/05/18 1301
              Pre-procedure Diagnoses
              1. Postprandial bloating [R14.0]
              Post-procedure Diagnoses
              1. Postprandial bloating [R14.0]
              2. Heartburn [R12]
              24 HR AMBULATORY IMPEDANCE ESOPHAGEAL PH TEST


              24 Hr Ambulatory Impedence pH Test Procedure Note

              Patient: Benjamin S Kohn

              Procedure Date: 3/15/18

              Operation/Procedure: 24 Hr Impedence pH Test on PPI
              Indications: Heartburn

              Attending Staff: Huy Tran, MD.

              Fellow: Vancura

              Referring Physician: Dr Avraham

              Description of Operation/Procedure:
              The procedure was performed by placing an impedance pH probe (Comfor Tec MII.pH,
              Sandhill Scientific) that was attached to an ambulatory impedance pH recorder (Sandhill
              Scientific). The 2.13 mm probe has 8 impedance sensors that are 2 cm apart and 2
              antimony pH sensors, 15 cm apart. The probe was calibrated before placement into the
              esophagus. The impedance ph probe was advanced via the naris into the esophagus,
              after nasal lubrication.The probe was placed such that the distal pH channel was located
              in the stomach, 10 cm below the LES and the proximal pH channel was located in the
              esophagus, 5 cm proximal to the LES. The impedance sensors were located at 2, 4, 6, 8,
              10, 12, 14 and 16 cm above the LES in the esophagus. The location of the lower

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…submode=notes&csn=BHGdfG3V34JeB0Ef%2fXpJHw%3d%3d&printmode=true       Page 1 of 5
MyChart - Visit Summary                                                                                                          7/8/20, 4:12 PM



              esophageal sphincter was previously determined by manometry. The patient was
              encouraged to conduct normal daily activities throughout the study including consuming
              usual regular meals and usual activity and to record these events using an event button
              as well as on a symptom diary. The patient was asked to continue anti-secretory
              medication during the test.

              The patient noted meal ingestion, upright or supine position and symptoms during the
              study by pressing an event marker. The recordings were carried out for 24 hours and 00
              minutes and downloaded to a computer for graphic display and analysis. The tracing was
              analyzed manually as well as using the computer software analysis for acid reflux and
              non-acid reflux events and correlation of symptoms with these events.


              REFLUX MONITORING SUMMARY

                [pH]Acid Exposure Summary                       Total          Normal         Upright        Normal
                Ch 1 Prox.
                   Acid exposure time (%)                       2.3            <4.2           2.3            <6.3
                   Longest reflux (min)                         5.2            <9.2           5.2
                   DeMeester Score                              9.8            <14.7

                [Z]Reflux Episode Activity                      Total          Upright        Post-
                Summary                                                                       prandial
                All reflux episodes                             207            207            80
                Proximal episodes                               80             80
                Bolus Exposure Time (%)                         10.1           10.1           16.0
                Bolus Exposure Time (%)(Normal)                 <2.1           <3.2

                [Z]Symptom Association Summary                  Heartbur
                                                                n
                Number of occurrences                           4
                Acid reflux                                     0
                Weakly acidic reflux                            1
                Non-acid reflux                                 0
                All reflux                                      1
                Symptom Index (SI)                              25.0
                Symptom Association Probability                 0.0
                (SAP)


              REFLUX ANALYSIS BASED ON pH MEASUREMENT

                Period Durations (HH:MM)                        Total          Upright        Post-
                                                                                              prandial
                Total Time                                      24:00          24:00          04:45
                Analysis Time                                   22:10          22:10          04:45

                [pH]Acid Reflux Analysis                        Total          Upright        Post-
                                                                                              prandial

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=BHGdfG3V34JeB0Ef%2fXpJHw%3d%3d&printmode=true       Page 2 of 5
MyChart - Visit Summary                                                                                                          7/8/20, 4:12 PM



                Ch 1 Prox. Esophageal
                  Acid exposure time (HH:MM)                    00:30          00:30          00:14
                  Acid exposure time (%)                        2.3            2.3            4.8
                  Number of refluxes                            63             63             28
                  Number of long refluxes                       1              1              0
                  Longest reflux (min)                          5.2            5.2            3.3
                Ch 2 Dist. Gastric
                  Acid exposure time (%)                        6.2            6.2            17.5

                [pH]DeMeester Score                             Score          Normal*
                Ch 1 Prox.                                      9.8            <14.7


                [pH]Symptom Analysis                            Heartburn
                Number of occurrences                           4
                Ch 1 Prox.
                   Symptoms related to reflux                   0
                   Symptoms not related to reflux               4
                   Reflux periods                               63
                   Symptom Index (SI)                           0.0
                   Symptom Association Prob.                    94.2
                (SAP)*

              REFLUX ANALYSIS BASED ON Z MEASUREMENT AND CLASSIFIED BASED ON pH

                [Z]Normalized Reflux Episode                    Total          Normal
                Activity
                Acid reflux                                     17             <7.0
                Weakly acidic reflux                            207            <55.0
                Non-acid reflux                                 0              <2.0
                All reflux                                      224            <57.0


                [Z]Reflux Episode Activity                      Total          Upright        Post-
                                                                                              prandial
                Acid reflux                                     16             16             11
                Weakly acidic reflux                            191            191            69
                Non-acid reflux                                 0              0              0
                All reflux                                      207            207            80

                [Z]Reflux Composition                           Total          Normal         Upright        Normal
                Liquid Only                                     189                           189
                Mixed                                           18                            18
                Gas Only                                        67                            67

                [Z]Bolus Exposure Time                          Total          Upright
                Acid reflux                                     00:16          00:16
                Weakly acidic reflux                            01:58          01:58

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=BHGdfG3V34JeB0Ef%2fXpJHw%3d%3d&printmode=true       Page 3 of 5
MyChart - Visit Summary                                                                                                          7/8/20, 4:12 PM



               Non-acid reflux                                  00:00          00:00
               All reflux                                       02:14          02:14
              5.0 cm above LES

               [Z]Bolus Exposure Time (%)*                      Total          Upright
               Acid reflux                                      1.2            1.2
               Weakly acidic reflux                             8.9            8.9
               Non-acid reflux                                  0.0            0.0
               All reflux                                       10.1           10.1
               All reflux (Normal)                              <2.1           <3.2
              5.0 cm above LES
              *% time of selected period

               [Z]Bolus Exposure Longest Reflux                 Total          Upright
               (min)
               Acid reflux                                      5.9            5.9
               Weakly acidic reflux                             7.5            7.5
               Non-acid reflux                                  0.0            0.0
               All reflux                                       7.5            7.5
              5.0 cm above LES

                [Z]Symptom Correlation to Reflux                Heartburn
                Number of occurrences                           4
                Acid reflux                                     0
                Weakly acidic reflux                            1
                Non-acid reflux                                 0
                All reflux                                      1
                Unrelated                                       3

                [Z]Reflux Symptom Index                         Heartburn
                Acid reflux                                     0.0
                Weakly acidic reflux                            25.0
                Non-acid reflux                                 0.0
                All reflux                                      25.0

                [Z]Reflux Symptom Association                   Heartburn
                Probability*
                Acid reflux                                     0.0
                Weakly acidic reflux                            57.7
                Non-acid reflux                                 0.0
                All reflux                                      0.0


                [Z]Proximal Reflux Count                        Total          Upright
                Acid reflux                                     7              7
                Weakly acidic reflux                            73             73
                Non-acid reflux                                 0              0
                All reflux                                      80             80

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=BHGdfG3V34JeB0Ef%2fXpJHw%3d%3d&printmode=true       Page 4 of 5
MyChart - Visit Summary                                                                                                          7/8/20, 4:12 PM



              15.0 cm above LES

               [Z]Proximal Reflux (%)*                          Total          Upright
               Acid reflux                                      3.4            3.4
               Weakly acidic reflux                             35.3           35.3
               Non-acid reflux                                  0.0            0.0
               All reflux                                       38.6           38.6
              15.0 cm above LES
              * Percent of all refluxes


              Impression:
              1. Normal Esophageal acid exposure on PPI, with DeMeester score of 9.8.
              2. Adequate acid suppression on current dose of PPI, since gastric pH is above 4 during
              93.8% of the time.
              2. Reported heartburn symptom is not associated with reflux.


              Follow-up with Dr. Levin.

              James Vancura D.O.
              Fellow
              University of Iowa Hospitals and Clinics
              Department of Gastroenterology and Hepatology
              Pager: 6904
              Volte: 82941

              Staff Involved
              Staff and Resident/Fellow

              I have reviewed the patient's chart, interpreted test result, and edited if it is necessary. I
              agreed with impression and plan as outlined above by the fellow.

              Huy Tran, M.D
              GI staff
              Division of Gastroenterology-Hepatology
              Department of Internal Medcine
              University of Iowa Hospitals and Clinics

              Electronically signed by Yehudith Assouline-Dayan, MD at 3/24/2018 7:42 PM




                                    MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…ubmode=notes&csn=BHGdfG3V34JeB0Ef%2fXpJHw%3d%3d&printmode=true       Page 5 of 5
MyChart - Visit Summary                                                                                                          7/8/20, 4:13 PM




    Appointment Details

    Notes




          Procedures
              Peter Nau, MD at 2/23/2018 11:59 PM
              Procedure Orders
              1. ESOPHAGEAL HIGH RESOLUTION PRESSURE MANOMETRY [297276930] ordered by Nau, Peter
              N, MD at 02/21/18 1627
              Pre-procedure Diagnoses
              1. Heartburn [R12]
              Post-procedure Diagnoses
              1. Heartburn [R12]
              ESOPHAGEAL HIGH RESOLUTION PRESSURE MANOMETRY

              Esophageal Manometry/HREPT Procedure Note

              Procedure Date: 2/23/2018

              Operation/Procedure: Esophageal Manometry/High Resolution Esophageal Pressure
              Topography (HREPT)

              Indications: GERD

              Attending Staff: Peter Nau, MD, MS

              Referring Physician: Nau

              Description of Operation/Procedure:
              After an overnight fast, and calibration of the manometry system and application of 2%
              lidocaine gel to the nares, a 4 mm solid state manometry catheter was introduced through
              the nares into the esophagus and stomach. The catheter has 36 pressure channels
              spaced 1 cm apart, that create pressure image from pharynx to stomach.

              The catheter was advanced until the distal 5 cm was in the stomach. Pressure sensors
              were located simultaneously across the UES, esophageal body and lower esophageal
              sphincter. The patient was placed in a 30 degree supine position. The probe was fixed to
              the nose and remained stationary throughout the recording.

              The recordings were made using Sierra Scientific Instruments Manoscan 360 high
              resolution manometry software. This software was used for graphic display and analysis
              and the tracing was also analyzed manually. After a rest period, and landmark evaluation:

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…&submode=notes&csn=hKTkKN19ScQo9VXXpKSyDw%3d%3d&printmode=true       Page 1 of 3
MyChart - Visit Summary                                                                                                          7/8/20, 4:13 PM




              11 wet swallows-Supine

              Any symptoms were recorded. After test completion, the probe was removed

              Findings:

              Lower Esophageal Sphincter Region
                         Landmarks          Distance/Lengt                             Normal Value
                                                   h
               Proximal LES (from nares)        44.4 cm                                       -
               LES Length                       1.5 cm                                    2.7 – 4.8
               Esophageal Length (LES –         24.0 cm                                       -
               UES)
               Intra-abdominal Length           0.4 cm                                         -
               Hiatal Hernia                      No                                          No

                     LES Pressures                     Pressure mmHg                 Normal Value
                Basal (Respiratory min)                      7.5                      4.8 – 32.0
                Basal (Respiratory mean)                    16.7                       13 – 43
                Residual (mean)                              1.6                        < 15.0


              Esophageal Motility
              Number of swallows evaluated - 11 @ 3.0 - 11.0 above LES
                    Esophageal Motility         % of Swallows       Normal Value
               Peristaltic (velocity ≤ 6.25          91%               100%
               cm/s)
               Simultaneous (vel. ≥ 6.25              0%               10%
               cm/s)
               Failed                                 9%                0%

              High Resolution Parameters
               Parameter                                               Finding               Normal
                                                                                              Value
                Distal Contractile Integral (mean)                       588.8              500-5000
                Distal Latency                                            7.0                 > 4.5
                Percent Swallows Failed                                   9%                   0%
                Percent Panesophageal                                     0%                   0%
                Pressurization
                Percent Premature Contraction                              0%                   0%
                Percent Rapid Contraction                                  0%                   0%
                Percent Large Breaks                                       0%                   0%
                Percent Small Breaks                                       0%                   0%


              EGJ
              Morphology: Type 1

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…&submode=notes&csn=hKTkKN19ScQo9VXXpKSyDw%3d%3d&printmode=true       Page 2 of 3
MyChart - Visit Summary                                                                                                          7/8/20, 4:13 PM



              Basal pressure: 16.7
              IRP: 1.6

              Esophageal body
              Normal contraction vigor with DCI of 588.8.
              Normal contractile propagation with distal latency of 7.0.

              Diagnosis/Interpretation
              While he does have some weakness to his contractions, this is a technically normal
              HREM based on Chicago Classification v3




              Electronically signed by Peter Nau, MD at 2/28/2018 5:19 PM




                                    MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…&submode=notes&csn=hKTkKN19ScQo9VXXpKSyDw%3d%3d&printmode=true       Page 3 of 3
MyChart - Visit Summary                                                                                                            7/8/20, 4:16 PM




    Appointment Details

    Notes




          Procedures
              Yehudith Assouline-Dayan, MD at 2/19/2018 8:30 AM
              Procedure Orders
              1. DDC - HYDROGEN BREATH TEST FRUCTOSE [297276916] ordered by Nau, Peter N, MD at
              02/01/18 1111
              Pre-procedure Diagnoses
              1. Abdominal bloating [R14.0]
              DDC - HYDROGEN BREATH TEST FRUCTOSE


              Procedure Date: 2/19/2018

              Indications: bloating, fullness after meals and flatulence/gas, heartburn, cough upon
              getting up, irritable bowl, constipation

              Attending Staff: Yehudith Assouline-Dayan MD.

              Referring Physician: Peter Nau, MD

              Description of Operation/Procedure:
              The patient received instructions on preparation for a hydrogen breath test that included a low
              carbohydrate diet, avoidance of laxatives (one week) and antibiotics (4 weeks) prior to the test. After an
              overnight fast, a baseline breath sample that was collected in a Quintron bag that eliminated airway
              dead space. The patient was then given 25 grams of fructose dissolved in 250 ml of water. Thereafter,
              sequential breath samples were collected at 30 minutes intervals for the next three hours. All
              specimens were analyzed for hydrogen and methane using a Quintron gas analyzer and the patient’s
              condition was monitored throughout the study. The patient was also asked to score the presence and
              severity of any symptoms on a visual analog scale throughout the study.

              Findings:
              Fructose Breath Test Collection Table

                                                                            Results
                                        Baseline     30      60     90     120    150    180     210     240    270     300
               Hydrogen (ppm)             17         17      15     28     21     12     14
               Methane (ppm)               6         4       6      6       5      6      6
                   Symptoms
               Abdominal Pain

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…y&submode=notes&csn=TA2bgXu22UrsVYcB4rRdPg%3d%3d&printmode=true       Page 1 of 4
MyChart - Visit Summary                                                                                                            7/8/20, 4:16 PM



               Cramping
               Bloating
               Fullness
               Nausea
               Belching
               Indigestion
               Diarrhea
               Gas/Flatulence
               Distension



               Symptom Scale: 0=Absent, 1=Mild, 2=Moderate, 3=Severe

              NOTE: Patient did not report any symptoms.


              Impression:
              No significant increase in hydrogen or methane production following fructose administration. This is a
              negative test for fructose malabsorption.


              Plan
              Follow up with the referring provider for discussion of test results.

              Teaching Statement

              I have personally reviewed and interpreted the results of the exam, and agree with the
              findings and plan as documented.

              Judith Assouline Dayan, MD
              Clinical Associate Professor
              Division of Gastroenterology-Hepatology
              Department of Internal Medicine
              University of Iowa Hospitals and Clinics




              Electronically signed by Yehudith Assouline-Dayan, MD at 2/20/2018 10:19 AM
              Yehudith Assouline-Dayan, MD at 2/19/2018 8:30 AM
              Procedure Orders
              1. DDC - HYDROGEN BREATH TEST GLUCOSE [297276917] ordered by Nau, Peter N, MD at
              02/01/18 1111
              Pre-procedure Diagnoses
              1. Abdominal bloating [R14.0]
              DDC - HYDROGEN BREATH TEST GLUCOSE


              Procedure Date: 2/19/2018

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…y&submode=notes&csn=TA2bgXu22UrsVYcB4rRdPg%3d%3d&printmode=true       Page 2 of 4
MyChart - Visit Summary                                                                                                            7/8/20, 4:16 PM




              Indications: bloating, fullness after meals and flatulence/gas, heartburn, cough upon
              getting up, irritable bowl, constipation

              Attending Staff: Yehudith Assouline-Dayan MD.

              Referring Physician: Peter Nau, MD

              Description of Operation/Procedure:
              The patient received instructions on preparation for a hydrogen breath test that included a low
              carbohydrate diet, avoidance of laxatives (one week) and antibiotics for (4 weeks) prior to the test. After
              an overnight fast, a baseline breath sample was collected in a Quintron bag that eliminated airway
              dead space. The patient was then given 75 grams of glucose dissolved in 250 ml of water. Thereafter,
              sequential breath samples were collected at 15 minutes intervals for the next two hours. All specimens
              were analyzed for hydrogen and methane using a Quintron gas analyzer and the patient’s condition
              was monitored throughout the study. The patient was also asked to score the presence and severity of
              any symptoms on a visual analog scale throughout the study.

              Findings:
              Glucose Breath Test Collection Table

                                                                               Results
                                               Baseline       15      30       45      60      75      90      105     120
               Hydrogen (ppm)                     9           1       4        8       7       8       11      15      17
               Methane (ppm)                      4           3       3        5       5       3       4        5       6
                     Symptoms
               Abdominal Pain
               Cramping
               Bloating                                                        2
               Fullness                                                        1
               Nausea
               Belching
               Indigestion
               Diarrhea
               Gas/Flatulence                                                  1
               Distension



               Symptom Scale: 0=Absent, 1=Mild, 2=Moderate, 3=Severe

              Impression:
              No significant increase in hydrogen or methane production following glucose administration. This is a
              negative test for bacterial overgrowth by breath test.



              Plan
              Follow up with the referring provider for discussion of test results.




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…y&submode=notes&csn=TA2bgXu22UrsVYcB4rRdPg%3d%3d&printmode=true       Page 3 of 4
MyChart - Visit Summary                                                                                                            7/8/20, 4:16 PM



              Teaching Statement

              I have personally reviewed and interpreted the results of the exam, and agree with the
              findings and plan as documented.

              Judith Assouline Dayan, MD
              Clinical Associate Professor
              Division of Gastroenterology-Hepatology
              Department of Internal Medicine
              University of Iowa Hospitals and Clinics




              Electronically signed by Yehudith Assouline-Dayan, MD at 2/20/2018 10:21 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…y&submode=notes&csn=TA2bgXu22UrsVYcB4rRdPg%3d%3d&printmode=true       Page 4 of 4
MyChart - Visit Summary                                                                                                            7/8/20, 4:19 PM



              CBC WITH DIFFERENTIAL
                   Narrative:
                   The following orders were created for panel order
                   CBC WITH DIFFERENTIAL.
                   Procedure                      Abnormality     Status
                   ---------                 -----------   ------
                   CBC (COMPLETE BLOOD COUNT)[306085957]
                   Normal          Final result
                   DIFFERENTIAL[306085959]                Abnormal
                   Final result

                   Please view results for these tests on the individual
                   orders.


              Radiology Results:
              No orders to display



              EKG: None

              Medications Administered in ED :
              Medications - No data to display

              Consults:
              None

              Emergency Department Course:
              Most recent VS: BP 146/67 | Pulse 103 | Temp 36.7 °C (98.1 °F) (Tympanic) | Resp 18
              | SpO2 98%
              Patient was roomed and evaluated. Vital signs are stable. Physical exam is
              unremarkable. Patient's abdomen is soft, nontender, no rebound or guarding. Basic labs
              had been obtained in team triage. Results are unremarkable. Bedside ultrasound was
              obtained. No evidence of gallstones or sludge in gallbladder. No evidence of gallbladder
              wall thickening. No evidence of hydronephrosis. No bladder distention. No free fluid in
              the abdomen. Rectal exam did not show any hemorrhoids or anal fissures. Hemoccult
              was negative. Discussed with patient that with current testing and physical exam there
              does not appear to be any emergent cause of his abdominal pain at this time. No
              additional imaging is indicated at this time. Pain could be caused by constipation.
              Recommended he discuss further bowel regimen with GI doctor tomorrow if he would not
              like to take miralax or milk of magnesia. Patient is agreeable with plan. Return
              precautions were reviewed. Patient states understanding of no further questions this
              time. Patient was discharged in stable condition.

              Impression:
              Abdominal pain

              Plan:
              Discharged to home




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…y&submode=notes&csn=3cxdOxgtThORTi5sGuGHlw%3d%3d&printmode=true       Page 6 of 7
MyChart - Visit Summary                                                                                                            7/8/20, 4:19 PM



              Discharge Medication List as of 4/13/2018 12:44 AM



              Alison Kast, ARNP
              Department of Emergency Medicine
              University of Iowa Health Care

              Staff and PA/ARNP/PNP/NM (team effort)

              Supervising Physician Statement
              I have seen and evaluated this patient personally. I have reviewed the history, physical,
              and medical decision making with the advanced practice provider.

              Key Elements of my History: abd discomfort, concern for bowel pathology

              Key Elements of my Physical Exam: alert, well appearing male, benign abd exam

              Assessment and Plan: H&P reassuring, will f/u with GI tomorrow

              Paul Van Heukelom, MD
              Staff Physician
              Department of Emergency Medicine
              University of Iowa Healthcare


              Electronically signed by Paul Van Heukelom, MD at 4/13/2018 9:14 PM




       Discharge Attachments
       ABDOMINAL PAIN, ADULT (ENGLISH)




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visitsu…y&submode=notes&csn=3cxdOxgtThORTi5sGuGHlw%3d%3d&printmode=true       Page 7 of 7
MyChart - Test Details                                                                                                              7/8/20, 4:23 PM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    UPPER GI ENDOSCOPY - Details
    Study Result
    Impression
    Patient Name: Kohn , Benjamin
    Procedure Date: 7/30/2018 1:35 PM
    MRN: 60507761
    Account #: 131249763176
    Date of Birth: 12/29/1993
    Admit Type: Outpatient
    Note Status: Finalized
    Attending MD: Sarah Streett ,
    Procedure: Upper GI endoscopy
    Indications: Follow-up of esophageal reflux
    Providers: Sarah Streett
    Referring MD: John O'brien Clarke (Referring MD)
    Medicines: Fentanyl 100 micrograms IV, Midazolam 4 mg IV,
    Diphenhydramine 25 mg IV, Ondansetron 4 mg IV
    Complications: No immediate complications. Estimated blood loss:
    Minimal.
    Procedure:
    Pre-Anesthesia Assessment:
    - see epic
    A!er obtaining informed consent, the endoscope was passed under direct
    vision. Throughout the procedure, the patient's blood pressure, pulse,
    and oxygen saturations were monitored continuously. The Endoscope was
    introduced through the mouth, and advanced to the second part of
    duodenum. The upper GI endoscopy was accomplished with ease. The patient
    tolerated the procedure well.
    Findings:
    There is no endoscopic evidence of areas of erosion or inflammation in
    the entire esophagus. Multiple biopsies were obtained with cold forceps
    for histology in the mid esophagus and in the distal esophagus.
    A small hiatal hernia was present.
    The cardia, gastric fundus, gastric body and gastric antrum were normal.
    The ampulla was prominent. Biopsies were taken with a cold forceps for
    histology.
    The exam of the duodenum was otherwise normal.
    Impression: - Small hiatal hernia.
    - Normal cardia, gastric fundus, gastric body and antrum.
    - Multiple biopsies were obtained in the mid esophagus
    and in the distal esophagus.
    Moderate Sedation:
    Moderate (conscious) sedation was administered by the endoscopy nurse
    and supervised by the endoscopist. The following parameters were
    monitored: oxygen saturation, heart rate, blood pressure, respiratory
    rate, EKG, adequacy of pulmonary ventilation, and response to care.
    Total physician intraservice time was 18 minutes.
    Recommendation: - Await pathology results to exclude EOE.
    - Return to Dr.s Clarke and Lau as previously scheduled.
    - Discharge patient to home (via wheelchair).


https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?m…labdetail&eorderid=GQNEgNAyeCf872IpCR%2Bhdw%3D%3D&printmode=true       Page 1 of 2
MyChart - Test Details                                                                                                              7/8/20, 4:23 PM



    - Advance diet as tolerated today.
    Attending Participation:
    I personally performed the entire procedure.
    Sarah Streett,
    7/31/2018 11:57:34 AM
    This report has been signed electronically.
    Number of Addenda: 0
    Note Initiated On: 7/30/2018 1:35 PM
    Scope In:
    Scope Out:
    There is no component information for this result.
    General Information
    Ordered by Sarah Elizabeth Streett, MD
    Collected on 07/30/2018 1:35 PM
    Resulted on 07/31/2018 11:57 AM
    Result Status: Final result




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?m…labdetail&eorderid=GQNEgNAyeCf872IpCR%2Bhdw%3D%3D&printmode=true       Page 2 of 2
MyChart - Test Details                                                                                                              7/8/20, 4:24 PM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    Pathology Specimen Review - Details
    Study Result
    Narrative
    Accession No: SHS-18-27466
    SPECIMEN SUBMITTED:
    A. AMPULLA PROMINENT
    B. DISTAL ESOPHAGUS
    C. MID ESOPHAGUS

    SUBMITTED ICD9 CODE: GERD (gastroesophageal reflux disease)


    DIAGNOSIS (MICROSCOPIC):
    A. DUODENUM, AMPULLA PROMINENT, BIOPSY
    -- DUODENAL MUCOSA WITH REACTIVE CHANGES (INCLUDING FOVEOLAR
    METAPLASIA)

    B. ESOPHAGUS, DISTAL, BIOPSY
    -- SQUAMOUS MUCOSA WITH NO SIGNIFICANT ABNORMALITY

    C. ESOPHAGUS, MID, BIOPSY
    -- SQUAMOUS MUCOSA WITH NO SIGNIFICANT ABNORMALITY

    CHAMBERS/ADAMS/SHEN

    CLINICAL HISTORY: 24-year-old male with history of GERD and
    gastroparesis, considering fundoplication, and needs eosinophilic
    esophagitis excluded.


    OPERATION: EGD

    OPERATIVE FINDINGS: Normal exam, mildly prominent ampulla

    CLINICAL DIAGNOSIS: Gastroesophageal reflux disease

    GROSS DESCRIPTION: Three specimens are received labeled with the
    patient's name and medical record number.

    The first specimen is labeled "prominent ampulla biopsy" is received
    in formalin and consists of two fragments of tan-brown-translucent
    so! tissue measuring 0.4 x 0.3 x 0.2 cm in aggregate. The specimen
    is entirely submitted between sponges in one cassette labeled A1.

    The second specimen is labeled "distal esophagus biopsy" is received
    in formalin and consists of three fragments of
    pale-white-translucent so! tissue measuring 0.8 x 0.5 x 0.1 cm in
    aggregate. The specimen is entirely submitted between sponges in one
    cassette labeled B1.



https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?m…bdetail&eorderid=bijGcisqWDDwuCeNRp%2F%2Fjg%3D%3D&printmode=true       Page 1 of 2
MyChart - Test Details                                                                                                              7/8/20, 4:24 PM



    The third specimen is labeled "mid esophagus biopsy" is received in
    formalin and consists of multiple fragments of
    pale-white-translucent so! tissue measuring 1.0 x 0.5 x 0.1 cm in
    aggregate. The specimen is entirely submitted between sponges in one
    cassette labeled C1. Anand (7/30/2018)


    I have reviewed the specimen and agree with the interpretation
    above. JEANNE SHEN, M.D. Electronically signed 7/31/2018 7:10 PM
    There is no component information for this result.
    General Information
    Ordered by Sarah Elizabeth Streett, MD
    Collected on 07/30/2018 3:17 PM
    Resulted on 07/31/2018 7:40 PM
    Result Status: Final result




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?m…bdetail&eorderid=bijGcisqWDDwuCeNRp%2F%2Fjg%3D%3D&printmode=true       Page 2 of 2
MyChart - Test Details                                                                                                             7/8/20, 4:25 PM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    FL ESOPHAGRAM - Details
    Study Result
    Impression
    IMPRESSION:

    No evidence of leak or obstruction at the gastroesophageal junction.

    Contrast material has not progressed into distal stomach or proximal small bowel. As such, pyloroplasty site and surgical drain cannot be
    evaluated completely. Consider delayed abdominal film for further evaluation to confirm absence of surgical drain contrast
    opacification. Depending on clinical suspicion, CT can be performed to exclude contrast extravasation.




    "Physician to Physician Radiology Consult Line: (650) 736-1173"

    Signed
    Narrative
    FLUOROSCOPIC ESOPHAGRAM: 8/9/2018 7:35

    CLINICAL HISTORY: 24 years of age, Male, Nissen, with pyloroplasty.

    COMPARISON: None.

    PROCEDURE COMMENTS: Fluoroscopic evaluation of the esophagus was performed during and following oral administration of contrast.
    Approximately 100 mL of Omnipaque contrast was used.

    Fluoroscopy time: 1.2 minutes.

    FINDINGS:

    Pre-procedure radiograph: Surgical drain projected near the distal stomach. Gas-filled, distended loops of small and large bowel in a
    non-obstructive pattern.

    Stomach: Slightly delayed contrast transit through gastroesophageal junction into stomach with no evidence of leak from the GE
    junction procedure site, likely due to post-operative edema.

    Post-procedure radiograph: Contrast material remains in the proximal stomach. Due to patient's intolerance to upright and right lateral
    decubitus positions, contrast material has not progressed into the region of pylorus proximal small bowel and area of the surgical drain.
    There is no component information for this result.
    General Information
    Ordered by Mary Hawn, MD
    Collected on 08/09/2018 10:41 AM
    Resulted on 08/09/2018 2:43 PM
    Result Status: Final result
    This test result has been released by an automatic process.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp…jZWsrC3XNuHJHZ0T%2FwgNR0vpviWO5bwdAOZwX4wxTY%3D&printmode=true           Page 1 of 2
MyChart - Test Details                                                                                                          7/8/20, 4:25 PM




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp…jZWsrC3XNuHJHZ0T%2FwgNR0vpviWO5bwdAOZwX4wxTY%3D&printmode=true       Page 2 of 2
MyChart - Test Details                                                                                                               7/8/20, 4:26 PM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    XR ABD 1 VIEW - Details
    Study Result
    Impression
    IMPRESSION:

    1. Distal propagation of oral contrast to the colon. No obstruction.



    "Physician to Physician Radiology Consult Line: (650) 736-1173"

    Signed
    Narrative
    RADIOGRAPHIC EXAMINATION OF THE ABDOMEN: 8/9/2018 13:15

    CLINICAL HISTORY: 24 years of age, Male, post nissen evaluation.

    COMPARISON: Same day upper GI examination.

    PROCEDURE COMMENTS: Single view of the abdomen.

    FINDINGS:

    Oral contrast is noted within the right colon. No definite evidence to suggest extravasation. Nondilated, gas-filled loops of small bowel
    are noted in the abdomen. Partially image a surgical drain in the upper abdomen noted.
    There is no component information for this result.
    General Information
    Ordered by Mary Hawn, MD
    Collected on 08/09/2018 3:47 PM
    Resulted on 08/09/2018 4:10 PM
    Result Status: Final result
    This test result has been released by an automatic process.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?m…yRqfSqEGX%2FTWJJnssLrvIM4HMvKDaHDBHSGYvV3fylI%3D&printmode=true          Page 1 of 1
MyChart - Visit Summary                                                                                                          7/8/20, 4:20 PM




    Appointment Details

    Notes




          Procedures
              Randhir Jesudoss, MD at 4/26/2018 1:00 PM
              Procedure Orders
              1. ENDOSCOPY COLONOSCOPY [306085981] ordered by Levin, Avraham D, MD at 04/13/18 1707
              Pre-procedure Diagnoses
              1. Hematochezia [K92.1]
              Post-procedure Diagnoses
              1. Hematochezia [K92.1]
              ENDOSCOPY COLONOSCOPY

               Colonoscopy Procedure Note

              Date: 4/26/2018                                Referring Physician: Avraham D Levin
              Patient: Benjamin S Kohn                       PCP: Dresden, Graham
              Age: 24 y.o. Sex: male                         Attending Staff: Randhir Jesudoss, MD
              DOB: 12/29/1993                                Fellow: none

              Operation/Procedure: Colonoscopy with none
              Indications: Hematochezia
              Colorectal Neoplasm Risks: None
              Proceduralist directed.from 4/26/18 1:57 PM to 4/26/18 2:35 PM.

              Location: IRL - GASTROENTEROLOGY PROCEDURE UNIT

              Consent for Operation or Procedure: The risks, benefits, and alternatives of the
              procedure and sedative medications were discussed with the patient in detail. Potential
              complications including bleeding, infection, reaction to sedation medication, accidental
              perforation, or missing lesions were discussed with the patient. All questions were
              answered. Written consent was obtained. The patient elected to proceed with the
              procedure as described.

              Procedure Medications:

               1. Midazolam 10mg IV
               2. Fentanyl 150mcg IV
               3. Adverse events: None

              Procedure Description: Prior to proceeding, the patient's name, date of birth, and

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…mode=notes&csn=C%2bh5yjn5bNm2MBbrYbv%2bpw%3d%3d&printmode=true       Page 1 of 3
MyChart - Visit Summary                                                                                                          7/8/20, 4:20 PM



              procedure were verified at the time out. The patient was then placed in the left lateral
              decubitus position and adequate sedation was achieved to proceed. A manual rectal
              examination was performed.

              The cecum was identified by landmarks including the appendix orifice and the ileocecal
              valve. The colonoscope was then slowly withdrawn and the mucosa was carefully
              examined. Excess air and fluid were removed during colonoscope withdrawal and the
              procedure terminated. The patient was in good condition and was transferred to the
              recovery area.

              Colon preparation: Poor or unprepped; multiple obstructed views
              Ancillary maneuvers: Hand pressure

              Cecum Photograph: Ileocecal valve                             Scope Inserted: 4/26/18 2:05 PM
              Pathology Specimens: no                                       Cecum Reached: 4/26/18 2:28 PM
              Complications: None immediately                               Scope Removed: 4/26/18 2:35 PM

              The procedure findings are listed below:
                 Ileum: not entered.
                 Cecum: filled with liquid and solid stool in the cecum.
                 Ascending Colon: normal.
                 Transverse Colon: filled with liquid and solid stool Through out the lumen at multiple
                 points.
                 Descending Colon: normal.
                 Sigmoid: filled with liquid and solid stool Through out the lumen at multiple points.
                 Rectum: filled with liquid and solid stool Through out the lumen at multiple points.
                 Anal Canal: one grade hemorrhoid.
                 Only 60% of the colonic mucosa was able to be visualized.
              Retroflexion was done in the cecum and there were no polyps behind the folds.
              No diverticula or vascular abnormalities were present.
              Retroflexion in the rectum did not reveal any abnormalities /revealed internal
              hemorrhoids.


              IMPRESSION: No major lesions in the colon, filled with solid and liquid stool residue with
              obstructed views in the sigmoid, transverse colon and cecum.
              He has one column of grade 2 hemorrhoids.
              PLAN:No follow-up colonoscopy for Polyp screening
               -High fiber diet.
              Randhir Jesudoss, MD


              Randhir Jesudoss, MD
              Clinical Assistant Professor
              University of Iowa Hospitals & Clinics
              Gastroenterology & Hepatology




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…mode=notes&csn=C%2bh5yjn5bNm2MBbrYbv%2bpw%3d%3d&printmode=true       Page 2 of 3
MyChart - Visit Summary                                                                                                          7/8/20, 4:20 PM



              Electronically signed by Randhir Jesudoss, MD at 6/20/2018 2:12 PM




                                    MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…mode=notes&csn=C%2bh5yjn5bNm2MBbrYbv%2bpw%3d%3d&printmode=true       Page 3 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM




    Appointment Details

    Notes




          Procedures
              Yehudith Assouline-Dayan, MD at 4/17/2018 11:59 PM
              Procedure Orders
              1. ANAL HIGH DEFINITION MANOMETRY [306085973] ordered by Levin, Avraham D, MD at 04/13/18
              1707
              Pre-procedure Diagnoses
              1. Hematochezia [K92.1]
              Post-procedure Diagnoses
              1. Hematochezia [K92.1]
              ANAL HIGH DEFINITION MANOMETRY


              Anorectal Manometry /Rectal Sensation /Tone /Compliance-Men Procedure Note

              Procedure Date: 4/17/2018

              Operation/Procedure: Anorectal Manometry/Rectal Sensation/Tone/Compliance [MEN]

              Indications: constipation

              Attending Staff: Judith Assouline Dayan, MD

              Referring Physician: Levin Avraham, MD.

              Description of Operation/Procedure:
              The high resolution anorectal manometry was performed using ManoScanTM system
              (Sierra Scientific Instruments, Los Angeles, CA) that has 36 channel catheter with
              sensors spaced at 1-cm intervals. After correct placement, the probe was taped to the
              perineum. After a run in period of five minutes, the patient was asked to perform anal
              squeeze maneuvers twice; party balloon inflation maneuvers twice, bearing down
              maneuvers twice. Thereafter, intermittent rectal balloon distentions were performed to
              assess rectoanal reflexes, rectal sensation and rectal compliance by distending the
              balloon in a step vise manner from 10 cc up to a maximum volume of 320 cc. The patient
              was then placed on a commode and a 60 cc balloon was inflated in the rectum and the
              patient was asked to attempt defecation to perform the simulated defecation study. After
              this, the probe was removed. Thereafter, we placed a 50 cc water filled balloon in the
              rectum and the patient was asked to expel this device in privacy on a commode.


https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 1 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Findings:
              (Normal Mean and 95% Confidence Interval shown in parenthesis)

              Anal Sphincter Pressures:
              The maximum resting pressure was 136 mmHg (72, 64-80) and this was seen at 2.5 cm
              from the anal margin. The maximum squeeze pressure was 189 mmHg (193, 175-211)
              and this was seen at 2.5 cm from the anal margin. The duration of squeeze was 30
              seconds. A sustained squeeze pressure was 150 mmHg (176, 156-196). When asked to
              blow a party balloon, the intrarectal pressure was 73 mmHg (66, 51-81) and anal
              pressure was 187 mmHg (154, 138-170). During a straining maneuver, the rectal
              pressure generated was 65 mmHg (68, 58-78), while anal residual pressure was 60
              mmHg (49, 35-63). This was consistent with Normal Type pattern of defecation. The
              sphincter length was 4.4 cm (4, 3-8-4.2).

              Rectoanal Reflexes:
              The rectoanal inhibitory reflex was normal with a minimum volume for sphincter relaxation
              of 20 cc (11, 9-20).

              Rectal Sensation:
              The patient reported first sensation at 40 cc (20, 15-25), constant sensation at 70 cc, the
              desire to defecate at 310 cc (109, 85-134), the urgency to defecate at 400cc (185, 152-
              218), and a maximum tolerable volume of 400 cc (249, 223-275).

              Rectal Compliance:
              Compliance was determined by the pressures generated during the following volume
              distentions (after correcting for intrinsic balloon wall pressures: <50 cc~18 mmHg, 50-100
              cc~16 mmHg, >100 cc~15 mmHg):

              Volume / Pressure:
              10 cc / 80 mmHg
              20 cc / 55 mmHg
              30 cc / 64 mmHg
              40 cc / 50 mmHg
              The compliance curve suggests a hypercompliance of the rectum when compared to
              normative values (adjusted for patient gender).

              Balloon Expulsion Test: The patient was able to expel a 50 cc water-filled balloon in 26
              seconds (60, 0-156).

              Simulated Defecation on the Commode: The patient showed an intrarectal pressure of
              116 mmHg and an anal residual pressure of 85 mmHg during this maneuver, consistent
              with Type III dyssynergia defecation pattern.

              COMPLICATIONS:
              None

              Impression:
              High resting pressure and normal squeeze pressure.
              A normal balloon expulsion test.
              Rectal hyposensitivity.

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 2 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Dys-synergic defecation.

              Plan:
              Findings are equivocal for pelvic floor dys-synergia. Please consider ordering a Sitz
              Maker study and or a defecogram. Follow up with Dr. Levin for discussion of result and
              management.


              Judith Assouline Dayan, MD
              Clinical Associate Professor
              Division of Gastroenterology-Hepatology
              Department of Internal Medicine
              University of Iowa Hospitals and Clinics




              Electronically signed by Yehudith Assouline-Dayan, MD at 4/19/2018 1:47 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 3 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM




    FL DEFECOGRAM - Details




      Study Result
      Impression
      Impression:
      1.] Fluoroscopic findings consistent with dyssynergic defecation.


      Fluoro time: 44 seconds

      Narrative
      Procedure: FL DEFECOGRAM


      Clinical Indication: Constipation. Suspected dyssynergic defecation.


      Technique: Fluoroscopic cine barium defecogram is performed. Following
      digital rectal exam, enema tip is placed and 120 cc of barium paste is
      hand injected. Patient is placed in a seated lateral position for the
      exam.


      Comparison: None.


      Findings:
      Anorectal junction: relative to the ischial tuberosities
      Rest: 4 cm above the ischial tuberosities
      Squeeze: 4 cm above the ischial tuberosities
      Evacuation: 4 cm above the ischial tuberosities


      Anorectal angle:
      Rest: 136 degrees
      Squeeze: 124 degrees


      Normal puborectalis function. No descensus, incontinence, or anterior

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 1 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM



      rectocele. No enterocele. The patient attempts evacuation against
      closed/ contracted ano- rectal junction; these findings representing
      dyssynergic defecation. Approximately 50% of the contrast remains in
      the the mid rectum a!er about 2 minutes of attempted evacuation.

      Component Results

                          There is no component information for this result.

      General Information
      Ordered by Avraham Levin, MD

      Resulted on 04/27/2018 6:13 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 2 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    ANORECTAL MANOMETRY - Details
    Study Result
    Narrative
    Neshatian, Leila Neshatian, MD 12/23/2018 7:43 PM
    Patient:
    Kohn, Benjamin
    60507761 Gender: Male Procedure: ARM 2D
    DOB: 12/29/1993 Physician: Dr. Leila Neshatian
    Height: Operator: Garrett Donohue RN
    Weight: Referring Physician: Dr. Brooke Gurland
    Examination Date: 12/21/2018


    Resting Normal Squeeze Normal
    Mean Sphincter Pressure(rectal ref.)(mmHg) 75.6 Max. Sphincter
    Pressure(rectal ref.)(mmHg) 189.2
    Max. Sphincter Pressure(rectal ref.)(mmHg) 80.3 Max. Sphincter
    Pressure(abs. ref.)(mmHg) 196.6
    Mean Sphincter Pressure(abs. ref.)(mmHg) 72.4 Duration of
    sustained squeeze(sec) 16.1
    Max. Sphincter Pressure(abs. ref.)(mmHg) 77.1
    Length of HPZ(cm) 4.0
    Length verge to center(cm) 1.2

    Push(attempted defecation) Normal Balloon Inflation Normal
    Residual Anal Pressure(abs. ref.)(mmHg) 75.7 RAIR Present
    Percent anal relaxation(%) -2 First sensation(cc) 120
    Intrarectal pressure(mmHg) 18.7 Urge to defecate(cc) 180
    Rectoanal pressure di!erential(mmHg) -57 Discomfort(cc) 325
    Minimum rectal compliance 1.32
    Maximum rectal compliance 1.32



    Procedure
    The patient presented to the GI motility laboratory for a
    high-resolution anorectal manometry. A high resolution anorectal
    catheter was inserted in the rectum and positioned so that the
    proximal sensors were in the rectum and distal sensors were
    across the anorectal sphincter. Anorectal function testing was
    then performed which included assessment of resting pressure,
    squeeze, bear down, bear down with balloon inflation, rectoanal
    inhibitory reflex, cough, and compliance. Following catheter
    based testing, balloon expulsion was performed by filling an
    expulsion balloon with 50cc of warm water and allowing patient up
    to 2 minutes to expel the balloon in a private designated
    bathroom. If this attempt was unsuccessful, patient was asked to
    repeat expulsion trial with the assistance of a squatting stool.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 1 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM



    Indications
    obstructive defacation

    Interpretation / Findings
    - The anal sphincter pressure was normotensive. There was
    appropriate sphincteric augmentation that was sustained during
    squeeze.
    - There was inadequate defecatory propulsion and paradoxical
    contraction and incomplete anal sphincter relaxation consistent
    with dyssynergic defecation during bear down.
    - First sensation, urgency and discomfort to balloon distention
    were elicited at higher distention volumes than expected
    indicating sensory deficit.
    - Balloon distention revealed an intact rectoanal inhibitory
    reflex. Cough reflex was intact.
    - Patient was able to expel the rectal balloon a"er 26 seconds.

    * It is noted that normative data is not well established for
    anorectal manometry parameters. Clinical correlation is
    recommended.

    Impressions
    Findings of this high resolution anorectal manometry test are
    abnormal. There was evidence of dyssynergia and inadequate rectal
    propulsive forces at simulated defecation. However, balloon
    expulsion test was normal.
    • Consider Defecography to confirm the diagnosis of functional
    defecatory disorder if clinically indicated.

    Leila Neshatian, MD, MSC
    12/23/2018 7:42 PM




    Resting Pressure




    Squeeze #1




    Squeeze #2




    Squeeze #3




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 2 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Push #1




    Push #2




    Push #3




    Push #4




    Balloon Fill
    There is no component information for this result.
    General Information
    Ordered by Brooke Heidi Gurland, MD
    Resulted on 12/21/2018 9:00 AM
    Result Status: Final result
    This test result has been released by an automatic process.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 3 of 3
My Health Online - Letters                                                                                                12/28/19, 12(01 AM




                                                                                                        Palo Alto Medical Foundation
                                                                                              Attn: My Health Online P.O. Box 255386
                                                                                                  Sacramento , California 95865-5386



                                Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Letter Details




                                                                                      12/5/2019

    RE: Benjamin Kohn


    To Whom It May Concern:

    Benjamin Kohn is under my care for myofascial pain. He also has autism. My medical opinion is as
    follows:

    With his medical conditions, he would benefit from the dynamic active support of a specialized chair
    during the bar exam. The benefit of such a chair would reduce his symptoms of myofascial pain.
    Other measures such as oral medications would impact cognition and mental processing ability
    which would impair test taking performance.

    I testify under the penalty of perjury that the above is true and correct to the best of my knowledge.


    Chien-Ye Liu, MD
    Board Certification, American Academy of Psychiatry and Neurology
    650-934-7300



    This letter was initially viewed by Benjamin Kohn at 12/28/2019 12:01 AM.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=3&printmode=true                                          Page 1 of 2
My Health Online - Letters                                                                      12/28/19, 12(01 AM




                                            MyChart® licensed from Epic Systems
                                            Corporation © 1999 - 2018
                                            Copyright © 2019 Sutter Health. All rights
                                            reserved. Sutter Health is a registered trademark
                                            of Sutter Health ®, Reg. U.S. Patent & Trademark
                                            o[ce.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=3&printmode=true                Page 2 of 2
MyChart - Test Details                                                                                                               7/11/20, 12:26 PM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    SURGICAL PROCEDURE - Details
    Study Result
    Narrative
    Accession No: SHS-17-57866
    SPECIMEN SUBMITTED:
    RIGHT MAXILLARY SINUS CONTENTS



    DIAGNOSIS (MICROSCOPIC):
    A. SINUS CONTENTS, RIGHT MAXILLA, RESECTION
    -- CHRONIC ALLERGIC SINUSITIS
    -- GMS STAIN IS NEGATIVE FOR FUNGAL ORGANISMS

    WOOD/CHARVILLE/VAN DE RIJN

    CLINICAL HISTORY: Sleep apnea


    OPERATION: Maxillary and mandibular osteotomy with bone gra!,
    septoplasty, arch bar placement

    GROSS DESCRIPTION: One specimen is received labeled with the
    patient's name and medical record number.

    The specimen labeled "right maxillary sinus contents" is received in
    formalin and consists of a 3.5 x 2.5 x 1.1 cm aggregate of four tan
    fragments of so! tissue and mucoid material. A representative
    section of each fragment of tissue is submitted in A1. Woods
    (12/16/2017)

    I have reviewed the specimen and agree with the interpretation
    above. MATT VAN DE RIJN, M.D. Electronically signed 12/21/2017
    1:23 PM
    There is no component information for this result.
    General Information
    Ordered by Kasey Kai-Chi Li, MD
    Collected on 12/15/2017 8:20 PM
    Resulted on 12/21/2017 1:53 PM
    Result Status: Final result
    This test result has been released by an automatic process.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=SJ3DlcnY0lYBv5l6Z5G0aA%3D%3D&printmode=true         Page 1 of 1
My Health Online - Test Details - IGE, TOTAL - Details                                                                            7/11/20, 12:02 PM




                                                                                                       Palo Alto Medical Foundation
                                                                                            Attn: My Health Online P.O. Box 255386
                                                                                                Sacramento , California 95865-5386



                                   Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    IGE, TOTAL - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Uags




      Component Results

        Component                             Your Value                     Standard Range                             Flag

        IGE, TOTAL                            Your Value                     Standard Range                             Flag
                                              736.00 kU/L                    <114 kU/L                                  H


      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/05/2015 10:19 PM

      Result Status: Final result

      This test result has been released by an automatic process.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=lab…Jk9SWHqAF87N%2FiVRHCPgAw%3D%3D&search=rubinstein&printmode=true         Page 1 of 2
My Health Online - Test Details - IGE, TOTAL - Details                                                                            7/11/20, 12:02 PM




                              MyChart® licensed from Epic Systems Corporation © 1999 - 2018
              Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                       Health ®, Reg. U.S. Patent & Trademark oece.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=lab…Jk9SWHqAF87N%2FiVRHCPgAw%3D%3D&search=rubinstein&printmode=true         Page 2 of 2
My Health Online - Test Details - Cashew Nut IgE - Details                                                           7/11/20, 12:03 PM




                                  Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Cashew Nut IgE - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Kags




      Component Results

        Component                                            Your Value            Standard Range                 Flag

        CASHEW NUT, IGE                                      Your Value            Standard Range                 Flag
                                                             1.42 kU/L             <0.35 kU/L                     H
         Interpretation for SpeciUc Allergens:
         <0.35 Absent
         0.35-0.70 Low Level
         0.71-3.50 Moderate Level
         3.51-17.5 High Level
         17.6-50.0 Very High Level
         50.1-100 Very High Level
         >100 Very High Level


      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/05/2015 10:35 PM

      Result Status: Final result

      This test result has been released by an automatic process.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=jnWvYQu7YpvwMB3g%2FZM3%2FA%3D%3D            Page 1 of 2
My Health Online - Test Details - Cashew Nut IgE - Details                                                        7/11/20, 12:03 PM




                              MyChart® licensed from Epic Systems Corporation © 1999 - 2018
              Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                       Health ®, Reg. U.S. Patent & Trademark ohce.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=jnWvYQu7YpvwMB3g%2FZM3%2FA%3D%3D         Page 2 of 2
My Health Online - Test Details - Pistachio Nut IgE - Details                                                                   7/11/20, 12:03 PM




                                                                                                        Palo Alto Medical Foundation
                                                                                             Attn: My Health Online P.O. Box 255386
                                                                                                 Sacramento , California 95865-5386



                                   Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Pistachio Nut IgE - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Uags




      Component Results

        Component                                               Your Value            Standard Range                        Flag

        PISTACHIO NUT, IGE                                      Your Value            Standard Range                        Flag
                                                                3.03 kU/L             <0.35 kU/L                            H
          Interpretation for Speci\c Allergens:
          <0.35 Absent
          0.35-0.70 Low Level
          0.71-3.50 Moderate Level
          3.51-17.5 High Level
          17.6-50.0 Very High Level
          50.1-100 Very High Level
          >100 Very High Level


      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/05/2015 10:35 PM

      Result Status: Final result

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labd…=%2FOWuX0l248gIu5gyhsqpZw%3D%3D&search=rubinstein&printmode=true     Page 1 of 2
My Health Online - Test Details - Pistachio Nut IgE - Details                                                                      7/11/20, 12:03 PM




      This test result has been released by an automatic process.




                               MyChart® licensed from Epic Systems Corporation © 1999 - 2018
               Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                        Health ®, Reg. U.S. Patent & Trademark oice.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labd…%2FOWuX0l248gIu5gyhsqpZw%3D%3D&search=rubinstein&printmode=true         Page 2 of 2
My Health Online - Test Details - Peanut IgE - Details                                                                           7/11/20, 12:04 PM




                                                                                                         Palo Alto Medical Foundation
                                                                                             Attn: My Health Online P.O. Box 255386
                                                                                                 Sacramento , California 95865-5386



                                      Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Peanut IgE - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Uags




      Component Results

        Component                                  Your Value                  Standard Range                             Flag

        Peanut, IgE                                Your Value                  Standard Range                             Flag
                                                   8.95 kU/L                   kU/L                                       H

        Peanut Class                               Your Value
                                                   3
         Note
         INTERPRETATION
         SPECIFIC LEVEL OF ALLERGEN
         IGE CLASS kU/L SPECIFIC IGE ANTIBODY
         -------- --------- ----------------
         0 <0.35 ABSENT/UNDETECTABLE
         1 0.35-0.70 LOW LEVEL
         2 0.71-3.50 MODERATE LEVEL
         3 3.51-17.5 HIGH LEVEL
         4 17.6-50 VERY HIGH LEVEL
         5 51-100 VERY HIGH LEVEL
         6 >100 VERY HIGH LEVEL



https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=rodcSox6DY%2FAfNFTTNLWHQ%3D%3D&printmode=true           Page 1 of 2
My Health Online - Test Details - Peanut IgE - Details                                                                         7/11/20, 12:04 PM




      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/08/2015 5:56 PM

      Result Status: Final result

      This test result has been released by an automatic process.




                               MyChart® licensed from Epic Systems Corporation © 1999 - 2018
               Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                        Health ®, Reg. U.S. Patent & Trademark oice.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=rodcSox6DY%2FAfNFTTNLWHQ%3D%3D&printmode=true         Page 2 of 2
My Health Online - Test Details - Codfish IgE - Details                                                                             7/11/20, 12:04 PM




                                                                                                         Palo Alto Medical Foundation
                                                                                              Attn: My Health Online P.O. Box 255386
                                                                                                 Sacramento , California 95865-5386



                                   Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Cod\sh IgE - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Uags




      Component Results

        Component                                   Your Value                  Standard Range                               Flag

        CODFISH, IGE                                Your Value                  Standard Range                               Flag
                                                    46.10 kU/L                  <0.35 kU/L                                   H
         Interpretation for Speci\c Allergens:
         <0.35 Absent
         0.35-0.70 Low Level
         0.71-3.50 Moderate Level
         3.51-17.5 High Level
         17.6-50.0 Very High Level
         50.1-100 Very High Level
         >100 Very High Level


      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/05/2015 10:35 PM

      Result Status: Final result

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=R4MIhNBQVeiEcM6m1uRNug%3D%3D&printmode=true                Page 1 of 2
My Health Online - Test Details - Codfish IgE - Details                                                                      7/11/20, 12:04 PM




      This test result has been released by an automatic process.




                               MyChart® licensed from Epic Systems Corporation © 1999 - 2018
               Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                        Health ®, Reg. U.S. Patent & Trademark oice.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=R4MIhNBQVeiEcM6m1uRNug%3D%3D&printmode=true         Page 2 of 2
My Health Online - Test Details - Salmon IgE - Details                                                                            7/11/20, 12:05 PM




                                                                                                         Palo Alto Medical Foundation
                                                                                              Attn: My Health Online P.O. Box 255386
                                                                                                  Sacramento , California 95865-5386



                                   Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Salmon IgE - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Uags




      Component Results

        Component                                  Your Value                   Standard Range                             Flag

        SALMON, IGE                                Your Value                   Standard Range                             Flag
                                                   73.70 kU/L                   <0.35 kU/L                                 H
         Interpretation for Speci\c Allergens:
         <0.35 Absent
         0.35-0.70 Low Level
         0.71-3.50 Moderate Level
         3.51-17.5 High Level
         17.6-50.0 Very High Level
         50.1-100 Very High Level
         >100 Very High Level


      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/05/2015 10:35 PM

      Result Status: Final result

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labde…=cB9en5Cvv77tNiXiv%2B2xLA%3D%3D&search=rubinstein&printmode=true      Page 1 of 2
My Health Online - Test Details - Salmon IgE - Details                                                                           7/11/20, 12:05 PM




      This test result has been released by an automatic process.




                               MyChart® licensed from Epic Systems Corporation © 1999 - 2018
               Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                        Health ®, Reg. U.S. Patent & Trademark oice.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labde…=cB9en5Cvv77tNiXiv%2B2xLA%3D%3D&search=rubinstein&printmode=true     Page 2 of 2
My Health Online - Test Details - Halibut IgE - Details                                                                          7/11/20, 12:05 PM




                                                                                                         Palo Alto Medical Foundation
                                                                                             Attn: My Health Online P.O. Box 255386
                                                                                                 Sacramento , California 95865-5386



                                    Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Halibut IgE - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Uags




      Component Results

        Component                                   Your Value                 Standard Range                             Flag

        HALIBUT, IGE                                Your Value                 Standard Range                             Flag
                                                    23.00 kU/L                 <0.35 kU/L                                 H
          Interpretation for Speci\c Allergens:
          <0.35 Absent
          0.35-0.70 Low Level
          0.71-3.50 Moderate Level
          3.51-17.5 High Level
          17.6-50.0 Very High Level
          50.1-100 Very High Level
          >100 Very High Level


      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/05/2015 10:35 PM

      Result Status: Final result

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labd…id=MgmRBpkpEHAzuBuNdjfdVg%3D%3D&search=rubinstein&printmode=true      Page 1 of 2
My Health Online - Test Details - Halibut IgE - Details                                                                         7/11/20, 12:05 PM




      This test result has been released by an automatic process.




                               MyChart® licensed from Epic Systems Corporation © 1999 - 2018
               Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                        Health ®, Reg. U.S. Patent & Trademark oice.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labd…id=MgmRBpkpEHAzuBuNdjfdVg%3D%3D&search=rubinstein&printmode=true     Page 2 of 2
My Health Online - Test Details - Tuna IgE - Details                                                                             7/11/20, 12:06 PM




                                                                                                         Palo Alto Medical Foundation
                                                                                              Attn: My Health Online P.O. Box 255386
                                                                                                 Sacramento , California 95865-5386



                                   Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Tuna IgE - Details



    If you have questions or concerns regarding your test results, contact the clinician who ordered the test.

    Common Test Results Flags: A=Abnormal, L=Low, H=High, more Uags




      Component Results

        Component                              Your Value                     Standard Range                              Flag

        TUNA, IGE                              Your Value                     Standard Range                              Flag
                                               14.00 kU/L                     <0.35 kU/L                                  H
         Interpretation for Speci\c Allergens:
         <0.35 Absent
         0.35-0.70 Low Level
         0.71-3.50 Moderate Level
         3.51-17.5 High Level
         17.6-50.0 Very High Level
         50.1-100 Very High Level
         >100 Very High Level


      General Information
      Ordered by Steven Rubinstein, MD

      Collected on 06/04/2015 5:30 PM from Blood (Serum)

      Resulted on 06/05/2015 10:35 PM

      Result Status: Final result

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=dHXupfbY4Xz%2Bz%2FAdTt7V7g%3D%3D&printmode=true         Page 1 of 2
My Health Online - Test Details - Tuna IgE - Details                                                                             7/11/20, 12:06 PM




      This test result has been released by an automatic process.




                               MyChart® licensed from Epic Systems Corporation © 1999 - 2018
               Copyright © 2020 Sutter Health. All rights reserved. Sutter Health is a registered trademark of Sutter
                                        Health ®, Reg. U.S. Patent & Trademark oice.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=labdetail&eorderid=dHXupfbY4Xz%2Bz%2FAdTt7V7g%3D%3D&printmode=true         Page 2 of 2
MyChart - Test Details                                                                                                           7/11/20, 12:10 PM




    D. FARINAE ALLERGEN - Details




      Component Results

        Component                                                              Your Value                Standard Range

        Dermatophagoides farinae Allergen, IgE                                 Your Value                Standard Range
                                                                               0.45 kU/L                 <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                    MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdet…2F6%2BBcEsN4rZCcA8A%3D%3D&search=Sohaib%20Aleem&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                        7/11/20, 12:11 PM




    CAT EPITHELIUM/DANDER ALLERGEN - Details




      Component Results

        Component                                                                  Your Value                Standard Range

        Cat Epithelium and Dander Allergen, IgE                                    Your Value                Standard Range
                                                                                   4.08 kU/L                 <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                      MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=o8gJuxIow6oSqoy7CIBtew%3D%3D&printmode=true             Page 1 of 1
MyChart - Test Details                                                                                                      7/11/20, 12:11 PM




    DOG HAIR, DANDER ALLERGEN - Details




      Component Results

        Component                                                  Your Value                       Standard Range

        Dog Dander Allergen, IgE                                   Your Value                       Standard Range
                                                                   8.85 kU/L                        <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=YjWzSGe%2BpwfeypO4Myf7Fg%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                        7/11/20, 12:12 PM




    ALTERNARIA ALT.(TENIUS) ALLERGEN - Details




      Component Results

        Component                                                                 Your Value               Standard Range

        Alternaria alternata (tenuis) Allergen, IgE                               Your Value               Standard Range
                                                                                  0.83 kU/L                <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=A6jAI%2Fqnc%2BVgOQMuWFFFlQ%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                         7/11/20, 12:12 PM




    ASPERGILLUS FUM. ALLERGEN - Details




      Component Results

        Component                                                                     Your Value              Standard Range

        Allergen, Fungi/Mold, Aspergillus fumigatus IgE                               Your Value              Standard Range
                                                                                      0.41 kU/L               <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=spDEqjGa0qDPI8OF%2Fs5%2FMQ%3D%3D&printmode=true          Page 1 of 1
MyChart - Test Details                                                                                                         7/11/20, 12:13 PM




    CLADOSPORIUM HERBARIUM ALLERGEN - Details




      Component Results

        Component                                                                    Your Value               Standard Range

        Hormodendrum (Cladosporium) Allergen, IgE                                    Your Value               Standard Range
                                                                                     1.48 kU/L                <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=Hu%2F5wjUQWeSWorPtfVgiOg%3D%3D&printmode=true            Page 1 of 1
MyChart - Test Details                                                                                                      7/11/20, 12:13 PM




    EPICOCCUM PURPURASCENS ALLERGEN - Details




      Component Results

        Component                                                               Your Value                 Standard Range

        Epicoccum purpurascens Allergen, IgE                                    Your Value                 Standard Range
                                                                                2.74 kU/L                  <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=DRnKUNyRYguAS2JfE7OleQ%3D%3D&printmode=true           Page 1 of 1
MyChart - Test Details                                                                                                      7/11/20, 12:14 PM




    FUSARIUM MONILIFORME ALLERGEN - Details




      Component Results

        Component                                                              Your Value                  Standard Range

        Fusarium moniliforme Allergen, IgE                                     Your Value                  Standard Range
                                                                               1.26 kU/L                   <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                      MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=tmVXBjA2iiyNUE4ZaS66sw%3D%3D&printmode=true           Page 1 of 1
MyChart - Test Details                                                                                                       7/11/20, 12:14 PM




    HELMINTHOSPORIUM HALODES ALLERGEN - Details




      Component Results

        Component                                                                 Your Value                Standard Range

        Helminthosporium halodes Allergen, IgE                                    Your Value                Standard Range
                                                                                  2.02 kU/L                 <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=eIqzmg6evWVyjPN062xMLA%3D%3D&printmode=true            Page 1 of 1
MyChart - Test Details                                                                                                         7/11/20, 12:15 PM




    JUNE (KY BLUE) GRASS ALLERGEN - Details




      Component Results

        Component                                                                Your Value                   Standard Range

        June (Kentucky Blue) Grass Allergen, IgE                                 Your Value                   Standard Range
                                                                                 >100.00 kU/L                 <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=jeGPU2w6QIlnQlOouOxVqA%3D%3D&printmode=true              Page 1 of 1
MyChart - Test Details                                                                                                      7/11/20, 12:15 PM




    TIMOTHY (GRASS) ALLERGEN - Details




      Component Results

        Component                                                     Your Value                      Standard Range

        Timothy Grass, Allergen, IgE                                  Your Value                      Standard Range
                                                                      80.00 kU/L                      <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=DNfM%2BC1leopO0NKaI2RppQ%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                      7/11/20, 12:16 PM




    LAMBS QUARTERS ALLERGEN - Details




      Component Results

        Component                                                     Your Value                     Standard Range

        Lamb Quarters Allergen, IgE                                   Your Value                     Standard Range
                                                                      0.89 kU/L                      <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=W0vLBqwM8tBeL%2Fcn6xEySg%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                    7/11/20, 12:16 PM




    PLANTAIN, ENGLISH ALLERGEN - Details




      Component Results

        Component                                                       Your Value                    Standard Range

        English Plantain Allergen, IgE                                  Your Value                    Standard Range
                                                                        0.59 kU/L                     <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=Hoc9MvoczabMQFawsO4Ehg%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                    7/11/20, 12:17 PM




    RUSSIAN THISTLE ALLERGEN - Details




      Component Results

        Component                                                       Your Value                     Standard Range

        Russian Thistle, Allergen, IgE                                  Your Value                     Standard Range
                                                                        0.75 kU/L                      <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=wMrJwvpypLPYD6rFFHcL4g%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                      7/11/20, 12:17 PM




    ASH, WHITE ALLERGEN - Details




      Component Results

        Component                                                  Your Value                        Standard Range

        White Ash, Allergen, IgE                                   Your Value                        Standard Range
                                                                   1.65 kU/L                         <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                      MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=rrkH9jcWia8ldR%2FD6CjTtQ%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                    7/11/20, 12:18 PM




    COTTONWOOD ALLERGEN - Details




      Component Results

        Component                                                  Your Value                      Standard Range

        Cottonwood Allergen, IgE                                   Your Value                      Standard Range
                                                                   0.89 kU/L                       <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=nNw4HqDgz6RAMeTzZB9Kew%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                        7/11/20, 12:18 PM




    ELM, AMERICAN ALLERGEN - Details




      Component Results

        Component                                       Your Value                           Standard Range

        Elm Allergen, IgE                               Your Value                           Standard Range
                                                        1.50 kU/L                            <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=NPM%2BfLbTYton1UxyCWp%2BLQ%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                        7/11/20, 12:18 PM




    HICKORY, WHITE ALLERGEN - Details




      Component Results

        Component                                                     Your Value                      Standard Range

        Hickory/Pecan Allergen, IgE                                   Your Value                      Standard Range
                                                                      2.32 kU/L                       <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=9Nzk%2BtIcBunYdv9DA%2FJgJw%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                      7/11/20, 12:19 PM




    WALNUT, (TREE) ALLERGEN - Details




      Component Results

        Component                                                    Your Value                      Standard Range

        Walnut Tree, Allergen, IgE                                   Your Value                      Standard Range
                                                                     8.52 kU/L                       <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=LVbtIBZ%2BIPpNjAhFo6mRFA%3D%3D&printmode=true         Page 1 of 1
MyChart - Test Details                                                                                                    7/11/20, 12:19 PM




    RAGWEED, GIANT ALLERGEN - Details




      Component Results

        Component                                                      Your Value                      Standard Range

        Giant Ragweed Allergen, IgE                                    Your Value                      Standard Range
                                                                       0.60 kU/L                       <=0.34 kU/L



      General Information
      Ordered by Sohaib Aleem

      Collected on 11/19/2015 8:36 AM (Blood)

      Resulted on 11/21/2015 3:35 AM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetail&eorderid=HolXc57H4ej9dwpQ0IohCw%3D%3D&printmode=true         Page 1 of 1
